Exhibit 10.2





[capture.jpg]








NORDSTROM 401(k) PLAN & PROFIT SHARING


2014 RESTATEMENT


Includes All Amendments Approved by the Company
since the 2008 Restatement, including:


Amendment 2009-1
Amendment 2009-2
Amendment 2009-3
Amendment 2010-1
Amendment 2010-2
Amendment 2010-3
Amendment 2011-1
Amendment 2012-1
Amendment 2012-2
Amendment 2012-1A
Amendment 2013-1
Amendment 2013-2
Amendment 2014-1
Amendment 2014-2
Special Compliance Amendment 2014-3


This 2014 Restatement is the subject of a favorable
IRS Determination Letter Dated June 12, 2014 (exclusive of Amendment 2014-2)


Lane Powell PC
601 SW Second Avenue, Suite 2100
Portland, Oregon 97204-1383
Telephone: (503) 778–2100
Facsimile: (503) 778‑2200





081500.0005/6047438.1

--------------------------------------------------------------------------------



NORDSTROM 401(k) PLAN & PROFIT SHARING
2014 Restatement
TABLE OF CONTENTS
 
 
Page
 
 
 
ARTICLE I. NAME AND PURPOSE OF PLAN
2
 
1.1    Name and Purpose of Plan.
2
 
1.2    Effective Date
2
 
 
 
ARTICLE II. DEFINITIONS
2
 
2.1    Administrator
2
 
2.2     Anniversary Date
2
 
2.3    Break in Vesting Service
2
 
2.4    Code
2
 
2.5    Company
3
 
2.6    Compensation
3
 
2.7    Disability
4
 
2.8    Eligible Employee
4
 
2.9    Employee
5
 
2.10    Employer and Employers
5
 
2.11    Employment Commencement Date
5
 
2.12    ERISA
5
 
2.13    Highly Compensated Employee and Non-Highly Compensated Employee
5
 
2.14    Hour of Service
6
 
2.15    Leased Employee
7
 
2.16    Named Fiduciary
8
 
2.17    Participant
8
 
2.18    Payroll Year
8
 
2.19    Permanent Break in Eligibility Service
8
 
2.20    Plan
8
 
2.21    Plan Year
8
 
2.22    Retirement
8
 
2.23    Retirement Committee
8
 
2.24    Severance from Employment Date
8
 
2.25    Taxable Year
8
 
2.26    Trustee
9
 
2.27    Trust Fund
9
 
2.28    Valuation Date    
9
 
2.29    Year of Service
9
ARTICLE III. ADMINISTRATION OF PLAN
9
 
3.1    Plan Administrator
9
 
3.2    Enumerated Administrative Powers
9
 
3.3    Administrative Records
11


i    
081500.0005/6047438.1

--------------------------------------------------------------------------------



 
3.4    Employer Records
11
 
3.5    Duties of Participant
11
 
3.6    Administrator Expenses
11
 
3.7    Individuals Indemnified
11
 
3.8    Administrator Continues Until Trust Exhausted
11
 
3.9    Plan Expenses
12
ARTICLE IV. ELIGIBILITY OF EMPLOYEES TO PARTICIPATE
12
 
4.1    Initial Participation
12
 
4.2    Break in Eligibility Service-Reemployment After Break
13
 
4.3    Information from Employer
13
ARTICLE V. CONTRIBUTIONS
14
 
5.1    Employer Profit Sharing Contribution
14
 
5.2    Elective Deferral Contributions.
15
 
5.3    Designated Roth Contributions
19
 
5.4    Employer Matching Contributions
20
 
5.5    Time of Payment of Contributions
21
 
5.6    Plan Qualification
21
 
5.7    Return of Mistaken and Nondeductible Contributions
21
 
5.8    Military Leave Obligations
22
 
5.9    Rollover Contributions
23
 
5.10    Qualified Non-Elective Contributions
24
ARTICLE VI. ALLOCATION OF CONTRIBUTIONS AND VALUATION OF TRUST FUND
25
 
6.1    Allocation of Contributions and Forfeitures
26
 
6.2    Valuation and Allocation of Trust Fund
26
 
6.3    Investment of Contributions
26
 
6.4    Allocation Does Not Vest Rights
27
 
6.5    Forfeiture Suspense Account
28
 
6.6    Limitation on Annual Additions
28
 
6.7    Allocation of Excess Additions
29
 
6.8    Contribution Limits for Highly Compensated Employees
30
 
6.9    Correcting Excess Contributions
32
ARTICLE VII.    INVESTMENT IN INSURANCE CONTRACTS
33
 
7.1    Purchase of Insurance
33
 
7.2    Trustee Shall Own the Policy
33
 
7.3    Premiums, etc.    
34
 
7.4    Proceeds and Benefits of Policy
34
 
7.5    Disposition of Policy
34
 
7.6    Insurer’s Responsibility
35


ii    
081500.0005/6047438.1

--------------------------------------------------------------------------------



ARTICLE VIII. VESTING OF BENEFITS
36
 
8.1    Vesting
36
 
8.2    Forfeiture of Benefits for Certain Causes
37
 
8.3    Forfeiture of Nonvested Portion of Account
38
 
8.4    Reinstatement of Nonvested Portion of Account
38
 
8.5    Service After Severance from Employment
39
 
8.6    Forfeiture Reallocation
40
 
8.7    Maternity/Paternity/Family Absences
40
 
8.8    Special Vesting on Store or Facility Closure
40
ARTICLE IX. ELIGIBILITY TO RECEIVE BENEFITS
41
 
9.1    Normal Retirement Benefits
41
 
9.2    Disability Benefits
42
 
9.3    Death Benefits    
42
 
9.4    Benefits on Severance from Employment
43
 
9.5    Accelerated Benefit Option
43
 
9.6    In-Service Withdrawals
44
 
9.7    Hardship Withdrawals
44
 
9.8    Restriction on Distributions of Elective Deferrals
47
 
9.9    Military Service Distributions
47
ARTICLE X. METHOD OF PAYMENT OF BENEFITS
47
 
10.1    Distribution of Benefits
47
 
10.2    Valuation of Account
48
 
10.3    Time of Distribution
49
 
10.4    Form of Payment
49
 
10.5    Qualified Domestic Relations Orders
50
 
10.6    Partial Withdrawals
50
 
10.7    Rollovers
50
 
10.8    Administration of Unclaimed Benefits
52
ARTICLE XI. MINIMUM DISTRIBUTION REQUIREMENTS
52
 
11.1    General Rules
52
 
11.2     Time and Manner of Distribution
53
 
11.3     Required Minimum Distributions During Participant’s Lifetime
54
 
11.4    Required Minimum Distributions After Participant’s Death
54
 
11.5    Definitions
56
 
11.5    Definitions
58
ARTICLE XII. TOP HEAVY PLANS
58
 
12.1    Effective Date
58
 
12.2    Effect of Top Heavy Plan Status
59
 
12.3    Determination of Top Heavy Status
59
 
12.4    Minimum Employer Contributions to Top Heavy Plans
61


iii    
081500.0005/6047438.1

--------------------------------------------------------------------------------



ARTICLE XIII. PARTIES RESPONSIBLE FOR IMPLEMENTING THE PLAN
63
 
13.1    Plan Sponsor
63
 
13.2    Plan Fiduciaries
67
 
13.3    Plan Committees
67
 
13.4    Limitation of Individual Liability
68
ARTICLE XIV. SPENDTHRIFT PROVISIONS
69
 
14.1    Prohibition Against Assignment
69
 
14.2    Effect of Assignment
69
 
14.3    QDRO Exception
69
ARTICLE XV. AMENDMENT AND TERMINATION OF PLAN
70
 
15.1    Future of the Plan
70
 
15.2    Company Right to Amend the Plan
70
 
15.3    Company Right To Terminate the Plan
71
 
15.4    Partial Termination
72
 
15.5    Procedure for Plan Amendment or Termination
72
ARTICLE XVI. CLAIMS AND REVIEW PROCEDURE
73
 
16.1    Claims for Benefits and Inquiries
73
 
16.2    Denial of Claims
73
 
16.3    Review of Denied Claims
73
 
16.4    Decision on Review
74
 
16.5    Rules and Procedures on Review
74
 
16.6    Exhaustion of Remedies
74
 
16.7    Timing for Initiating Legal Action
75
ARTICLE XVII. MISCELLANEOUS PROVISIONS
75
 
17.1    No Right of Continued Employment
75
 
17.2    Discretion
75
 
17.3    Separability
75
 
17.4    Participant and Others Bound by Plan
75
 
17.5    Applicable Law
75
 
17.6    Text Controls
75
 
17.7    Effective Date
75
 
17.8    Expenses
75
 
17.9    Plan Document is Controlling    
76
 
17.10    Rules of Construction
76
ARTICLE XVIII. LOANS TO PARTICIPANTS
76
 
18.1    Loans to Participants
76



Appendices:


Participant Investment Direction Appendix

iv    
081500.0005/6047438.1

--------------------------------------------------------------------------------





NORDSTROM 401(k) PLAN & PROFIT SHARING
2014 Restatement


W I T N E S S E T H:


WHEREAS, certain of the Employers, and their predecessors, entered into a Profit
Sharing Plan (“Plan”) and Trust Agreement on December 31, 1952; and


WHEREAS, the parties in 1988 amended and restated the Plan and Trust Agreement
to adopt separate provisions regarding Code § 401(k) in a document referred to
as the Nordstrom Employee Deferral Retirement Plan, which was subsequently
renamed the Nordstrom 401(k) Plan (“401(k) Plan”); and


WHEREAS, the parties in 2003 amended and restated the Plan and Trust Agreement
to incorporate the terms of the 401(k) Plan into the Plan to avoid redundancies
in maintaining separate plan documents; and


WHEREAS, the parties have amended and restated the Plan in 1993, 1995, 1998,
2000, 2003, and 2004; and


WHEREAS, in 2004, the Company changed the Plan’s name to the “Nordstrom 401(k)
Plan & Profit Sharing” to emphasize the importance employees should place on
taking initiative for their own retirement savings; and


WHEREAS, in 2008, the Company most recently amended and restated the Plan into
the 2008 Restatement to incorporate amendments adopted since the 2004
Restatement; and


WHEREAS, the 2008 Restatement of the Plan has subsequently been amended several
times; and


WHEREAS, the Company desires to amend and restate this Plan to incorporate
amendments adopted since the 2008 restatement, certain substantive provisions
reflecting changes in Plan design, changes in legal rules governing the Plan,
and other administrative modifications reflecting changes in the Plan’s
operation; and


WHEREAS, the IRS rendered a favorable determination regarding the tax-qualified
status of the Plan, as amended and restated in the form of this 2014
Restatement, in that certain determination letter dated June 12, 2014, bearing
Determination Letter Number 17007042063014 (the IRS review covered all
amendments adopted since the 2008 restatement other than Amendment 2014-2).


NOW, THEREFORE, the Company does hereby adopt the Nordstrom 401(k) Plan & Profit
Sharing as amended and restated herein in the form of this 2014 Restatement.



1
NORDSTROM 401(k) PLAN & PROFIT SHARING
2014 RESTATEMENT
081500.0005/6047438.1



--------------------------------------------------------------------------------





ARTICLE I. NAME AND PURPOSE OF PLAN




1.1    Name and Purpose of Plan.     Since January 1, 2004, this Plan has been
known as the Nordstrom 401(k) Plan & Profit Sharing. The Plan is maintained for
the exclusive benefit of the Employees of Employers who have adopted the Plan.
The terms of the Plan are intended to comply with Code § 401(a) and Treasury
Department regulations promulgated in connection therewith, in order that the
Trust or Trusts, funded by this Plan may continue to qualify as tax exempt
Trusts pursuant to Code §§ 401(a) and 501(a). Effective for Plan Years
commencing on and after January 1, 2015, the Plan shall hereafter be known as
the Nordstrom 401(k) Plan.


1.2    Effective Date.


1.2-1    2014 Restatement. Unless another effective date is specified herein or
in a prior Plan amendment, this 2014 Restatement is effective January 1, 2014,
and shall govern rights with respect to employment with the Employers on and
after January 1, 2014. Rights and benefits with respect to employment prior to
2014 shall be governed by the prior version of the Plan as amended and in effect
at the time of reference, unless otherwise specifically provided herein.


1.2-2    Retroactive Effective Date. Provisions herein that are needed to comply
with the Economic Growth and Tax Relief Reconciliation Act of 2001, the Pension
Protection Act of 2006, and subsequent legislation and regulations shall be
effective retroactively as of the earliest compliance date required by law.
Unless otherwise indicated, such retroactivity shall not change the effective
date or amount of any Employer contribution made under Article V or other
benefit provisions implemented for reasons other than compliance with the law
and regulations.




ARTICLE II. DEFINITIONS


When used herein, the following words shall have the following meanings unless
the context clearly indicates otherwise:


2.1    Administrator means the Company.


2.2    Anniversary Date means December 31st of each year.
2.3    Break in Vesting Service means a Payroll Year in which the Participant
has failed to complete more than five hundred (500) Hours of Service.


2.4    Code means the Internal Revenue Code of 1986, as amended.


2.5    Company means Nordstrom, Inc.



2
NORDSTROM 401(k) PLAN & PROFIT SHARING
2014 RESTATEMENT
081500.0005/6047438.1



--------------------------------------------------------------------------------



2.6    Compensation    means that portion of compensation received from an
Employer that is described in this Section 2.6 and that appears on an Employee’s
IRS Form W-2 as taxable wages for the Payroll Year ending with any Plan Year.
Compensation includes all monies paid to an Employee for services rendered in
the form of salary and wages, including bonuses and commissions, and those
amounts which are part of the Employee’s basic compensation scheme and paid
regularly in accordance with any agreed formula.
2.6-1    Items Specifically Included. Except as specifically provided herein,
Compensation shall include Employer contributions made pursuant to a salary
reduction agreement which are not includible in the gross income of an Employee
under Code §§ 125 or 402(g)(3). For Plan Years commencing on and after January
1, 1998, Compensation shall also include Employees’ pre-tax contributions for
qualified transportation fringe benefits under Code § 132(f)(4).


2.6-2    Items Specifically Excluded. Except as specifically provided herein,
the term “Compensation” shall not include any amounts paid outside of the
regularly occurring payment for services (as described above) including, but not
limited to, any reimbursements or other expense allowances, employee awards,
taxable fringe benefits (and non-taxable fringe benefits not described in
2.6-1), moving expenses, severance pay, disability pay under the employer’s
separately written disability program, amounts received as stock or under any
stock-based compensation program (such as stock awards, option gains or
performance share units) and their equivalent cash value, amounts cashed out
after severance of employment for accrued but unused paid-time off, and other
deferred compensation and welfare benefits.


2.6-3    Timing of Payment. Amounts paid after severance of employment will be
included in Compensation provided that all of the following conditions are
satisfied:


(a)    the amount would qualify as Compensation under this Plan if paid before
employment ended;


(b)    for compensation other than bonuses, the amount is paid by the later of
(1) two and one-half months after the Employee’s severance of employment, or (2)
the last day of the Plan Year in which the Employee severs employment;


(c)    for bonuses, the amount is paid by the last day of the Plan Year in which
the Employee severs employment;


(d)    the payment represents compensation for services actually performed by
the Employee; and


(e)    the payment would have been made to the Employee prior to severance of
employment if the Employee had continued in employment with the Employer.


2.6-4    Yearly Maximum. The annual Compensation of each Participant to be taken
into account under the Plan for any year shall not exceed the maximum
compensation limit in effect under Code § 401(a)(17) as adjusted by the
Secretary of the Treasury at the same time

3
NORDSTROM 401(k) PLAN & PROFIT SHARING
2014 RESTATEMENT
081500.0005/6047438.1



--------------------------------------------------------------------------------



and in the same manner as under Code § 415(d). For the Plan Year beginning
January 1, 2014, the limit is $260,000.
 
2.6-5    Compensation for Testing Purposes. For purposes of the
nondiscrimination tests under Code §§ 401(a)(4), 401(k) and (m), the
Administrator may use any definition of compensation permitted by Code § 414(s)
in lieu of the definition in this 2.6. Also, if an Employee is a common-law
employee of two or more corporations (or other business entities) that must be
treated as a single employer under Code §§ 414(b), (c), (m), or (o), the term
Compensation for testing purposes includes compensation from all such
corporations and business entities, regardless of whether the corporation or
other business entity has a qualified plan.


2.7    Disability means inability on the part of the Participant to engage in
any substantial gainful activity on behalf of an Employer by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or which has lasted or can be expected to last for a continuous
period of not less than eighteen (18) months as certified by a physician who is
mutually acceptable to the Participant and the Plan Administrator.


2.8    Eligible Employee means each Employee of an Employer except the
following:


2.8-1    An Employee covered by a collective bargaining agreement that does not
provide for participation in the Plan.


2.8-2    A Leased Employee treated as an employee for pension purposes solely
because of Code § 414(n).


2.8-3    An individual classified by the Employer as either an independent
contractor or employee of a nonaffiliated entity rather than as a common law
employee of the Employer, regardless of whether such individual is later
determined by a court or a governmental administrative agency to be a common law
employee of an Employer.


2.8-4    Non-resident aliens who receive no earned income from sources within
the United States.


2.8-5    An Employee who, prior to his or her earliest participation date under
4.1, makes a one-time irrevocable election not to participate in the Plan, in
accordance with procedures established by the Administrator. An Employee is not
eligible to receive anything of value from any Employer, from the Administrator,
or from any other person associated with the Employer or the Plan in
consideration of the Employee’s election not to participate in the Plan.


2.8-6    An individual who is not paid through Nordstrom payroll and who does
not receive a Form W-2 from Nordstrom, regardless of whether such individual is
later determined by a court or a governmental administrative agency to be a
common law employee of an Employer.


Notwithstanding the above, 2.8-2, 2.8-3, 2.8-5, and 2.8-6 are not intended to
exclude such individuals from consideration for the purposes of coverage testing
under Code § 410(b), and, to

4
NORDSTROM 401(k) PLAN & PROFIT SHARING
2014 RESTATEMENT
081500.0005/6047438.1



--------------------------------------------------------------------------------



the extent required, non-discrimination testing under Code §§ 401(a), 401(k) and
401(m) even though they are not eligible to participate in the Plan.


2.9    Employee means, for purposes of this Plan any person employed as a
common-law employee by an Employer or by any other employer required to be
aggregated with an Employer under Code §§ 414(b), (c), (m) or (o).


2.10    Employer and Employers mean the Company and any other entity required to
be aggregated with an Employer under Code §§ 414(b), (c), (m) or (o), provided
the Company has authorized and such entity has specifically acted to adopt this
Plan.


2.11    Employment Commencement Date means the first day on which an Employee
performs an Hour of Service for the Employer. Notwithstanding the foregoing to
the contrary, for Eligible Employees who previously were participants in the
Perfect Fit 401(k) Plan and became Eligible Employees following the transfer of
their employment from Hautelook, Inc. (“Hautelook”) to the Company on or about
December 22, 2013, effective for Plan Years commencing on and after January 1,
2014, such individual’s Employment Commencement Date shall be deemed to be the
first day on which he or she first performed an Hour of Service for Hautelook.


2.12    ERISA     means the Employee Retirement Income Security Act of 1974, as
amended.


2.13    Highly Compensated Employee and Non-Highly Compensated Employee    


2.13-1    Highly Compensated Employee. “Highly Compensated Employee” is defined
in Code § 414(q) and related Treasury Regulations. In determining which
Employees are Highly Compensated Employees, the following shall apply:


(a)    Subject to (b) through (d) below, Highly Compensated Employees for a Plan
Year are persons who perform services for an Employer during the Plan Year or
the preceding Plan Year and are one or more of the following:


(1)    An owner of greater than 5 percent of an Employer (a “5-percent owner”)
during either the current or the preceding Plan Year. For this purpose, a
5-percent owner is defined as any person who owns (or is considered as owning by
applying the constructive ownership rules of Code § 318) more than 5 percent of
the outstanding stock of the corporation or stock possessing more than 5 percent
of the total combined voting power of all stock of the corporation.


(2)    An Employee receiving Compensation from the Employer over $80,000 for the
preceding Plan Year who is among the highest paid twenty percent (20%) of
Employees of the Employer during the preceding Plan Year, aggregating Employees
of all Employers and excluding Employees to the extent provided by applicable
Regulations.


            

5
NORDSTROM 401(k) PLAN & PROFIT SHARING
2014 RESTATEMENT
081500.0005/6047438.1



--------------------------------------------------------------------------------



(b)     The dollar amount in (a)(2) above shall be adjusted in accordance with
Treasury Regulations for changes in cost of living. For the Plan Year commencing
January 1, 2014, the Commissioner of Internal Revenue has adjusted this dollar
amount to $115,000. When determining whether an Employee is a Highly Compensated
Employee in a Plan Year, the (a)(2) dollar amount in effect for the preceding
Plan Year is determinative.


(c)     Former Employees shall be taken into account in accordance with
applicable Regulations. A former Employee shall be treated as a Highly
Compensated Employee if:
(1)    such Employee was a Highly Compensated Employee when such employee
severed employment; or


(2)    such employee was a Highly Compensated Employee at any time after
attaining age fifty-five (55).


(d)    “Compensation” for purposes of this Section 2.13 shall mean Compensation
under 2.6-5.


2.13-2    Non-Highly Compensated Employee. “Non-Highly Compensated Employee”
means any Employee who is not a Highly Compensated Employee.


2.14    Hour of Service means:


2.14-1    Paid for Work. Each hour for which an Employee is paid, or entitled to
payment, for the performance of duties for the Employer during the applicable
computation period.


2.14-2    Paid Nonwork Time. Each hour for which an Employee is paid, or
entitled to payment, by the Employer on account of a period of time during which
no duties are performed (irrespective of whether the Employee’s employment has
severed) due to vacation, holiday, illness, incapacity (including disability),
layoff, jury duty, military duty or leave of absence. Notwithstanding the
preceding sentence,


(a)    No more than five hundred one (501) Hours of Service are to be credited
under this paragraph to an Employee on account of any single continuous period
during which the Employee performs no duties (whether or not such period occurs
in a single computation period);


(b)    An hour for which an Employee is directly or indirectly paid, or entitled
to payment, on account of a period during which no duties are performed, is not
to be credited to the Employee if such payment is made or due under a plan
maintained solely for the purpose of complying with applicable workers’
compensation, or unemployment compensation or disability insurance laws; and


(c)    Hours of Service are not to be credited for a payment which solely
reimburses an Employee for medical or medically related expenses incurred by the
Employee.

6
NORDSTROM 401(k) PLAN & PROFIT SHARING
2014 RESTATEMENT
081500.0005/6047438.1



--------------------------------------------------------------------------------





For purposes of this paragraph, a payment shall be deemed to be made by or due
from the Employer regardless of whether such payment is made by or due from the
Employer directly, or indirectly through, among others, a trust fund, or
insurer, to which the Employer contributes or pays premiums and regardless of
whether contributions made or due to the trust fund, insurer or other entity are
for the benefit of particular Employees or are on behalf of a group of Employees
in the aggregate.


2.14-3    Back Pay. Each hour for which back pay, irrespective of mitigation of
damages, is either awarded or agreed to by the Employer. The same Hours of
Service shall not be credited both under 2.14‑1 or 2.14‑2, as the case may be,
and under this 2.14‑3.


2.14-4    Determination Rules. The determination of Hours of Service for reasons
other than the performance of duties, and the crediting of Hours of Service to
computation periods, shall be in accordance with Department of Labor regulations
29 CFR § 2530.200b‑2(b) and (c), which is incorporated by this reference.


2.14-5    Certain Time Lost Due to Hurricanes. Notwithstanding anything in 2.14
to the contrary, for any Employee whose regular workplace during the period
September 1, 2005, through November 30, 2005, was within 100 miles of either the
Houston, Texas or Miami, Florida, metropolitan areas, such Employee’s Hours of
Service during this September 1, 2005 through November 30, 2005 period shall
include any regularly scheduled hours that the Employee was unable to work due
to circumstances related to either Hurricane Rita or Hurricane Wilma, regardless
of whether such hours are paid or unpaid.


2.15    Leased Employee means any person (other than an Employee of an Employer)
who pursuant to an agreement between an Employer and any other person (“leasing
organization”) has performed services for the Employer (or for the Employer and
related persons determined in accordance with Code § 414(n)(6)) on a
substantially full-time basis for a period of at least one (1) year, and such
services are performed under the primary direction and control of the Employer.


The requirements applicable to Leased Employees shall not apply if: (i) such
Leased Employee is covered by a money purchase pension plan providing: (1) a
nonintegrated employer contribution rate of at least ten percent (10%) of
compensation, as defined in Code § 414(n); (2) immediate participation, and
(3) full and immediate vesting; and (ii) Leased Employees do not constitute more
than twenty percent (20%) of the Employer’s Non-Highly Compensated work force.


2.16    Named Fiduciary means the appropriate party, parties or entities
appointed or delegated such named fiduciary functions pursuant to Articles III
and XIII.


2.17    Participant means a current or former Eligible Employee who has an
account in the Plan. An “active” Participant is one whose employment with the
Employer continues and who has completed one thousand (1,000) or more hours in a
Payroll Year. An “inactive” Participant is one whose employment has severed but
who has not received a complete distribution of his or her

7
NORDSTROM 401(k) PLAN & PROFIT SHARING
2014 RESTATEMENT
081500.0005/6047438.1



--------------------------------------------------------------------------------



account or one who has completed more than five hundred (500) but less than one
thousand (1,000) hours in a Payroll Year.


2.18    Payroll Year means the period of fifty-two (52) consecutive weeks for
which an Employee’s IRS Form W-2 compensation is calculated. The Plan’s
Limitation Year shall be the Payroll Year.


2.19    Permanent Break in Eligibility Service means the sixty (60) month period
during which an Employee has no Hours of Service, as measured from the date of
the Employee’s most recent Severance from Employment Date.


2.20    Plan means the Nordstrom 401(k) Plan & Profit Sharing set forth in this
document and all subsequent amendments thereto.


2.21    Plan Year means the 12-month period commencing on January 1 and ending
on December 31.


2.22    Retirement means a Participant’s severance from employment after the
Normal Retirement Date as defined in 9.1.


2.23    Retirement Committee means the Nordstrom Profit Sharing Retirement
Committee, established by the Board of Directors of the Company under 13.1-2(e),
and charged with those powers and duties under 13.1‑5.


2.24    Severance from Employment Date means the earlier of (a) the date an
Employee quits, retires, is discharged, or dies, whichever occurs first, or (b)
the first anniversary of the first date that the Employee is continually absent
from work for any other reason (except where such absence is attributable to a
Company-approved leave of absence).


2.25    Taxable Year means the twelve (12) month period adopted by the Company
for its tax purposes. Currently, the Company’s Taxable Year ends on the Saturday
closest to each January 31.


2.26    Trustee     means the person or persons holding the assets of the Plan
pursuant to the terms of one (1) or more Trust Agreements entered into by the
Employer.


2.27    Trust Fund means those funds and assets of the Plan held by the Trustee.


2.28    Valuation Date     means any day that the New York Stock Exchange is
open for business and trading.


2.29    Year of Service means a Payroll Year in which an Employee is credited
with one thousand (1,000) or more Hours of Service. Additionally, for Eligible
Employees who previously were participants in the Perfect Fit 401(k) Plan and
either (i) became Eligible Employees following the transfer of their employment
from Hautelook to the Company on or about

8
NORDSTROM 401(k) PLAN & PROFIT SHARING
2014 RESTATEMENT
081500.0005/6047438.1



--------------------------------------------------------------------------------



December 22, 2013 or (ii) had account balances under the Perfect Fit 401(k) Plan
that were transferred to this Plan in early 2014, Years of Service also shall
include up to five (5) years of service credited to such individuals for service
with Hautelook. Solely for purposes of the foregoing sentence, and effective for
Plan Years commencing on and after January 1, 2014, Years of Service credited
under this 2.29 for service prior to January 1, 2014 shall be determined based
on the elapsed time method and not based on actual hours.




ARTICLE III. ADMINISTRATION OF PLAN


3.1    Plan Administrator. The Company as Administrator, in conjunction with the
Retirement Committee, has the general powers and authority to administer
provided below in 3.1‑1 to 3.1‑3:


3.1-1    Complete Administrative Power. The complete power and authority, in its
sole discretion, to implement and delegate all functions necessary or desirable
for the proper administration of the Plan, including but not limited to powers
set forth in this Article III.


3.1-2    Actions Binding. Any action taken in good faith in the exercise of
authority conferred by this Plan shall be conclusive and binding upon the
Participants and their beneficiaries.


3.1-3    Discretion is Absolute. All discretionary powers conferred upon the
Administrator and Retirement Committee, as applicable, shall be absolute,
provided, however, that no discretionary power shall be exercised in a manner
that results in discrimination in favor of Employees who are officers,
shareholders or Highly Compensated Employees of an Employer.


3.2    Enumerated Administrative Powers. Without limitation of its general
powers under the Plan, the Company and Retirement Committee, as applicable,
shall have the following enumerated powers:


3.2-1    Control Administration. Full power and authority to control and manage
the operation and administration of the Plan.


3.2-2    Plan Interpretation. To construe and apply all Plan and Trust
provisions, including the specific power and authority to interpret the Plan and
Trust, to remedy or resolve ambiguities, inconsistencies or omissions and to
decide any questions about the rights of Participants and their beneficiaries.


3.2-3    Benefit Eligibility. To decide all questions relating to an
individual’s status as an Employee, the eligibility of Employees to become
Participants, the amount of service of any Employee or Participant, and the
amount of benefits to which any Participant may be entitled by reason of service
prior to or after the effective date hereof.



9
NORDSTROM 401(k) PLAN & PROFIT SHARING
2014 RESTATEMENT
081500.0005/6047438.1



--------------------------------------------------------------------------------



3.2-4    Benefit Payment. To approve the payment of all benefits as they become
payable under the Plan and to pursue the recovery of any payment made which
exceeds the amount to which an individual is entitled to receive under the terms
of the Plan.


3.2-5    Service Providers. To engage such professional consultants, assistants
and service providers as the Administrator, in its discretion, deems advisable,
necessary or appropriate, including (but not limited to) accountants, actuaries,
consultants, legal counsel, medical practitioners and clerical assistants to
perform services with regard to any of its responsibilities under the Plan, and
to rely on opinions and advice given by any such third party.


3.2-6    Records. To ensure that all records necessary for proper operation of
the Plan are kept.


3.2-7    Reports and Disclosures. To ensure compliance with all reporting,
filing and disclosure requirements imposed on the Plan “administrator” by ERISA
and any other applicable law.


3.2-8    Inspection of Records. During business hours to make available to
service providers and any Participant or beneficiary any records relating to the
Plan as required by law, provided that a Participant or beneficiary shall be
entitled to examine only such records as pertain exclusively to him or her,
including (but not limited to) the Plan and Trust Agreement and all amendments
thereto.


3.2-9    Indemnity Bond. To arrange for all bonds required by law, but the
amount thereof need not exceed the minimum requirements imposed by law.


3.2-10    Legal Process. To designate an agent for service of legal process in
any suit or action involving the Plan.


3.2-11    Fees and Expenses. To negotiate and fix the compensation or fees, as
the case may be, of all officers, agents, counsel, the Trustee, or other person
retained or employed by the Administrator or other party designated to carry out
administrative duties under the Plan.


3.2-12    Other. To perform or cause to be performed such further acts as it may
deem necessary, appropriate or convenient for the efficient administration of
the Plan.


3.3    Administrative Records. Each party having responsibility for any Plan
administration function under the Plan shall keep such records as shall be
appropriate for the orderly and efficient performance of such functions, and
shall permit any other party having Plan administration responsibility to
examine any of such records which are appropriate to the latter’s functions.


3.4    Employer Records. The records of the Employers shall be conclusive
evidence as to all matters forming the basis for participation in the Plan and
for the calculation of benefits thereunder. Any individual or entity shall be
entitled to rely upon a certificate of an officer of the

10
NORDSTROM 401(k) PLAN & PROFIT SHARING
2014 RESTATEMENT
081500.0005/6047438.1



--------------------------------------------------------------------------------



Company as to any Employee’s Years of Service, age, Compensation and cause for
the severance of service, and as to any other information pertinent to the
calculation or determination of the Employee’s interest under the Plan.


3.5    Duties of Participant. The Administrator may require a Participant to
furnish to it such information and instruments or documents as it may deem
necessary in the administration of the Plan. Compliance with such requirements
shall be a condition of a Participant’s receipt of benefits.


3.6    Administrator Expenses. No Company employee who performs administrative
functions under the Plan shall receive any compensation for such service beyond
his or her compensation as an Employee of the Company, but shall be entitled to
reimbursement from the Company for any reasonable expenses actually and properly
incurred in the performance of such duties.


3.7    Individuals Indemnified. The Company hereby indemnifies any Company
Employee or Director who carries out any responsibilities under the Plan, and
holds them harmless from the effects, consequences, expenses, attorney fees and
damages arising from their acts or conduct in such capacity, except to the
extent that such consequences are the result of their own willful misconduct or
breach of good faith. Such indemnification shall be in addition to any other
rights each may have as a matter of law, or by reason of any insurance or other
indemnification.


3.8    Administrator Continues Until Trust Exhausted. If the Company shall cease
to exist and no successor adopts or continues the Plan, the members of the
Retirement Committee at that time (and their successors) shall remain in office
until final termination of the Trust, and shall assume any and all powers and
duties not otherwise previously delegated. The remaining member or members shall
fill any vacancies caused by death, resignation, disability or other cause.


3.9    Plan Expenses    .


3.9-1    Expenses Paid by Trust Fund. The following shall be paid by the Trust
Fund:


(a)    Operating Expenses. All expenses of the Administrator and the Trust, as
the case may be, attributable to the operation of the Plan and Trust, to the
extent they constitute reasonable expenses of administering the Plan and are not
paid by the Company under 3.9‑2.


(b)    Taxes. Any taxes and related interest and penalties assessed against the
Trust Fund.


3.9-2    Payment by Company Without Reimbursement. Except for the reimbursement
to the Company of direct expenses consistent with 17.8, the obligation of the
Trust to pay any expenses charged to the Trust shall cease to exist to the
extent such charges are paid by the Company.



11
NORDSTROM 401(k) PLAN & PROFIT SHARING
2014 RESTATEMENT
081500.0005/6047438.1



--------------------------------------------------------------------------------



3.9-3    Administrator Protest. Payment under 3.9‑1 or 3.9‑2 may be withheld
pending resolution of any objection by the Administrator.




ARTICLE IV. ELIGIBILITY OF EMPLOYEES TO PARTICIPATE


4.1    Initial Participation.


4.1-1    Profit Sharing Contributions.    Eligible Employees with Employment
Commencement Dates on or after January 1, 2004, begin participation for purposes
of eligibility to receive an allocation of Profit Sharing Contributions on the
first day of the calendar month coinciding with or next following the first
anniversary of their Employment Commencement Date, if still employed on that
date. In the event an Employee is not still employed on that date but is
subsequently rehired before incurring a Permanent Break in Eligibility Service,
the Employee will become a Participant for purposes of eligibility to receive
Profit Sharing Contributions on the first day of the calendar month coincident
with or next following his or her reemployment date, if still employed on that
date. Notwithstanding the foregoing, Profit Sharing Contribution participation
for Eligible Employees with Employment Commencement Dates before January 1,
2004, shall continue to be determined under the 2003 Restatement of this Plan.


4.1-2    Elective Deferral Contributions. An Eligible Employee with an
Employment Commencement Date on or after March 1, 2007, begins participation for
purposes of making Elective Deferrals and designated Roth contributions
(including Catch-up Contributions, if applicable) immediately upon his or her
Employment Commencement Date. An Eligible Employee with an Employment
Commencement Date before March 1, 2007, begins participation for purposes of
making Elective Deferrals (including Catch-up Contributions, if applicable) on
the first day of the calendar month coinciding with or next following three (3)
continuous months of employment.


4.1-3    Matching Contributions. Eligible Employees with Employment Commencement
Dates on or after January 1, 2004, begin participation for purposes of receiving
an allocation of Matching Contributions on the first day of the calendar month
coinciding with or next following the first anniversary of their Employment
Commencement Date, if still employed on that date. In the event an Employee is
not still employed on that date but is subsequently rehired before incurring a
Permanent Break in Eligibility Service, the Employee will become a Participant
for purposes of eligibility to receive an allocation of Matching Contributions
on the first day of the calendar month coincident with or next following his or
her reemployment date, if still employed on that date. Notwithstanding the
foregoing, Matching Contribution allocation eligibility for Eligible Employees
with Employment Commencement Dates before January 1, 2004, shall continue to be
determined under the 2003 Restatement of this Plan.



12
NORDSTROM 401(k) PLAN & PROFIT SHARING
2014 RESTATEMENT
081500.0005/6047438.1



--------------------------------------------------------------------------------



4.1-4    Latest Participation Date. Notwithstanding the participation criteria
set forth in 4.1-1, 4.1-2 and 4.1-3, Eligible Employees who have attained age 21
and completed 1,000 Hours of Service during the 12-month period immediately
following their Employment Commencement Date (or during a Plan Year containing
the anniversary date of the Employment Commencement Date, if the Eligible
Employee does not complete 1,000 Hours of Service during the first 12 month
period) shall commence participation in the Plan not later than the earlier of
(a) the first day of the Plan Year following the date the Employee meets those
requirements, or (b) the date which is 6 months after the date the Employee
meets those requirements.


4.2    Break in Eligibility Service—Reemployment After Break. An Employee who
becomes a Participant in this Plan remains a Participant until he or she
receives a distribution of his or her entire vested account balance. If the
Employee incurs a Permanent Break in Eligibility Service and subsequently is
reemployed by the Employer, for Plan eligibility purposes the Participant’s
Employment Commencement Date shall be his or her most recent reemployment date.
If an Employee severs employment and is subsequently reemployed by the Employer
prior to incurring a Permanent Break in Eligibility Service, the Severance from
Employment Date shall be disregarded for eligibility purposes and he or she will
enter the Plan as provided in 4.1 following his or her rehire date. However, if
the Employee incurs a Permanent Break in Eligibility Service prior to his or her
reemployment date, the period of service prior to the Permanent Break in
Eligibility Service is disregarded for Plan eligibility purposes.


4.3    Information from Employer. As of each Anniversary Date or such other
period as the Company deems appropriate, the Employer will provide the
Administrator or its designated agent with the appropriate information necessary
to ascertain all Eligible Employees, their dates of employment, Hours of
Service, Compensation, and dates of termination.




ARTICLE V. CONTRIBUTIONS


5.1    Employer Profit Sharing Contribution.
5.1-1    Generally. For each Plan Year, the Employer may make a discretionary
profit-sharing contribution in an amount to be determined by the Board of
Directors of each Employer pursuant to 5.1-2, which shall be termed the
“Employer Profit Sharing Contribution.” The Employer’s Contribution for any Plan
Year shall be made out of current or accumulated net profit for the Employer’s
Taxable Year in which the Plan Year ends. The Employer’s determination of such
contributions (if any) shall be binding on Participants, the Employer, and the
Trustee. The Trustee shall have no right or duty to inquire into the amount of
the Employer Contributions or the method used in determining the amount of the
Employer Contributions, but shall be accountable only for funds actually
received by the Trustee.
5.1-2    Allocation of Employer Profit Sharing Contributions. The portion of the
Employer Profit Sharing Contribution that is not treated as a QNEC under 5.1-6
and 5.10 shall be allocated pursuant to this 5.1-2. The Employer Profit Sharing
Contribution for each Plan Year shall be allocated as of the Anniversary Date
among those Participants who have completed one Year of

13
NORDSTROM 401(k) PLAN & PROFIT SHARING
2014 RESTATEMENT
081500.0005/6047438.1



--------------------------------------------------------------------------------



Service and who also either (i) are employed on the Anniversary Date, or (ii)
have severed employment during the Plan Year due to death, Disability or
Retirement and qualify under 5.1-3 unless 5.1-5 applies. Such contributions,
while allocable to Participants as described in this section, shall be credited
to a Participant’s account only when actually received by the Trustee. Such
contributions shall be allocated to an eligible Participant’s account based on
such Participant’s Compensation and Years of Service. A Participant's Years of
Service for Hypothetical Allocation Contribution purposes shall be the same as
the Participant's Years of Service used for vesting purposes, as determined in
Article VIII. The allocation shall be determined as follows:


(a)    Step One: Determine Hypothetical Allocation. The Administrator, or its
delegated third party administrative service provider, shall first determine the
total Employer Profit Sharing Contribution necessary to fund a hypothetical
contribution allocation for each Participant who is eligible to receive a
profit-sharing contribution, based on the Participant’s Years of Service and
Compensation, according to the following table (“Table 5.1-2(a)”):
Years of Service
Contribution as a Percentage
Of Compensation
1 or 2
1%
3 or 4
2%
5 or more
3%



The amount necessary to fund such contribution shall be known for purposes of
this 5.1-2 as the “Hypothetical Allocation Contribution.”


(b)    Step Two: Determine Adjustment to Hypothetical Allocation. After
performing this hypothetical allocation under 5.1-2(a), the actual Employer
Contribution for the Plan Year (as declared by the Board under 5.1 and adjusted
for forfeitures under 5.1-4) shall be divided by the Hypothetical Allocation
Contribution (determined in (a) above), to determine a ratio that, for purposes
of this 5.1-2, shall be known as the “Adjustment Factor.”


(c)    Step Three: Determine Participant Contribution Allocation. The
Participant’s profit sharing allocation for the Plan year shall be determined
under this 5.1-2 by first multiplying the Participant’s Compensation by the
Contribution Percentage in Table 5.1-2(a) (based on his or her Years of Service)
and then multiplying this result by the Adjustment Factor determined in
5.1-2(b).


5.1-3    Mid-year Terminations. A Participant whose mid-year severance of
employment is on account of death, Disability or Retirement, and who accumulated
a Year of Service in such year prior to such severance, shall share in the
Employer Profit Sharing Contribution allocation for that year. Any other
Participant whose employment with the Employer terminates during a Plan Year,
and any year-end active Participant who fails to meet the Year of Service
requirement, shall not share in the Employer Profit Sharing Contribution or
forfeiture allocation for that year, unless required by 12.4 if the Plan is “top
heavy.”



14
NORDSTROM 401(k) PLAN & PROFIT SHARING
2014 RESTATEMENT
081500.0005/6047438.1



--------------------------------------------------------------------------------



5.1-4    Forfeitures. To the extent not used to restore amounts previously
forfeited under section 10.8-2, forfeitures under section 8.3 for the then
completed Plan Year shall be used to reduce the Employer Matching Contribution
obligation under section 5.4, to reduce Employer Profit Sharing Contributions
under section 5.1, or to pay expenses of Plan administration, as determined by
the Retirement Committee in its sole discretion.    
5.1-5    Highly Compensated Employee Allocation Restrictions. Notwithstanding
anything in Section 5.1 to the contrary, any Participant who is a Highly
Compensated Employee and who is characterized as being “otherwise excludible”
under Code § 410(b)(4) (i.e., one who has not met the requirements of Code
§ 410(a)(1)(A)) as of the last day of the Plan Year) shall not share in the
Employer contribution or forfeiture allocation for that Plan Year, unless
required by 12.4 if the Plan is top heavy.
5.1-6    Treatment as QNEC. To the extent necessary to pass the
non-discrimination tests under 6.8 and subject to provisions of 5.10, the Board
may direct the Committee to treat and allocate a portion of the Employer Profit
Sharing Contribution declared under 5.1-2 as a QNEC
5.2    Elective Deferral Contributions.    


5.2-1    Deferral Amount. Each Participant who is a Non-Highly Compensated
Employee may elect to defer a portion of his or her Compensation for any Plan
Year in a whole percentage between one percent (1%) and fifty percent (50%).
Effective for Plan Years ending on and after December 31, 2014, each Participant
who is a Highly Compensated Employee may elect to defer a portion of his or her
Compensation for any Plan Year in a whole percentage between one percent (1%)
and sixteen percent (16%). However, no Participant shall be permitted to have
Elective Deferral Contributions made to this Plan, or any other qualified plan
maintained by the Employer during any taxable year, in excess of the dollar
limitation contained in Code § 402(g) in effect at the beginning of such taxable
year, except to the extent permitted under Section 5.2-3 of the Plan and Code §
414(v) relating to Catch-up Contributions. The Plan Administrator may, at any
time, reduce the Elective Deferral Contributions for any Participant if it
determines that reduction is necessary in order to avoid exceeding the limits
imposed by this subsection or Article VI. Notwithstanding the foregoing to the
contrary, and subject to the 16% limitation described above, for Eligible
Employees who previously were participants in the Perfect Fit 401(k) Plan and
first became Eligible Employees following the transfer of their employment from
Hautelook to the Company on or about December 22, 2013, such individual’s
deferral elections, if any, under the Perfect Fit 401(k) Plan in effect as of
December 22, 2013 shall be treated as deferral elections under this Plan,
starting effective January 1, 2014.


5.2-2    Automatic Enrollment. Subject to a Participant’s ability to modify his
or her Elective Deferral Contributions under 5.2-4, and to such limitations as
shall apply to Elective Deferral Contributions elsewhere under the Plan:


            

15
NORDSTROM 401(k) PLAN & PROFIT SHARING
2014 RESTATEMENT
081500.0005/6047438.1



--------------------------------------------------------------------------------



(a)    Application of Automatic Enrollment Rules. Each Participant with an
Employment Commencement Date on or after January 1, 2004, but who has not
otherwise made an affirmative election to make (or not to make) Elective
Deferrals under section 5.2-1, shall automatically be enrolled in the Plan on
his or her Automatic Enrollment Date. However, Eligible Employees with
Employment Commencement Dates before January 1, 2004, shall be subject to the
automatic enrollment provisions of the 2003 Restatement of this Plan and not to
the provisions of this 5.2-2. These automatic enrollment provisions shall not
apply to rehired Participants who have been subject to the automatic enrollment
rule in conjunction with a previous re-hire.


(b)    Automatic Enrollment Date. For purposes of this 5.2-2, a Participant’s
“Automatic Enrollment Date” is the later of: (i) the first day of the calendar
month coinciding with or next following the first anniversary of such
Participant’s Employment Commencement Date, if still employed as an Eligible
Employee on that date, or (ii) the first day of the calendar month coincident
with or next following that date which is sixty (60) days from the date the
Participant is rehired following a severance from employment if still employed
as an Eligible Employee on that date. Notwithstanding the foregoing to the
contrary, for Participants who first became Eligible Employees following
transfer of their employment from Hautelook to the Company on or about December
22, 2013, where the Participant’s original date of hire with Hautelook was on or
before January 31, 2013, such Participant’s initial Automatic Enrollment Date
shall be February 1, 2014.


(c)    Default Elective Deferral Contribution Rate. An automatically-enrolled
Participant shall be deemed to have elected an Elective Deferral Contribution
rate equal to two percent (2%) of Compensation earned during the portion of the
Plan Year subsequent to the date of automatic enrollment during which such
individual is a Participant.


(d)    Automatic Enrollment Notice Requirement. The Administrator, or its
delegate, shall provide Eligible Employees with notice of such automatic
enrollment (and an opportunity to revoke such automatic enrollment) within a
reasonable period of time prior to the Participant’s Automatic Enrollment Date
under this 5.2-2 and within a reasonable period before the beginning of each
Plan Year.


(e)    Investment of Contributions. Contributions made pursuant to automatic
enrollment will be invested in a qualified default investment alternative, as
defined in regulations promulgated by the U.S. Department of Labor.


(f)    Application of Automatic Contribution Rules. Automatic enrollment under
this subsection 5.2-2 is not intended to constitute a qualified automatic
contribution arrangement under Code § 401(k)(13) (“QACA”) or an eligible
automatic contribution arrangement under Code § 414(w)(3) (“EACA”). Accordingly,
no Employees are covered under either a QACA or EACA.



16
NORDSTROM 401(k) PLAN & PROFIT SHARING
2014 RESTATEMENT
081500.0005/6047438.1



--------------------------------------------------------------------------------



5.2-3    Catch-up Contributions. Each Participant who:


(a)    is eligible to make Elective Deferral Contributions under this Plan; and


(b)    has attained or will attain age fifty (50) before the last day of the
Plan Year,


is eligible to make Catch-up Contributions in accordance with, and subject to,
Code § 414(v). Catch-up contributions are those Elective Deferral Contributions,
up to the applicable dollar limit set forth in Code § 414(v)(2)(B)(i), as
adjusted for cost of living, that would exceed a contribution limit under the
Code or the Plan if the provisions of Code § 414(v) were not applicable. Each
Participant described in this Section 5.2-3 shall have the same right to elect
Catch-up Contributions under this Plan. Catch-up Contributions must be allocated
to separate Catch-up Contribution Accounts and will not be taken into account
for purposes of the provisions of this Plan implementing Code §§ 401(a)(4)
regarding nondiscrimination, 401(k)(3) regarding limits on elective deferrals by
Highly Compensated Employees, 402(g) regarding limits on elective deferrals, or
416 regarding contributions by Key Employees (except as specifically provided in
Article XII.)


5.2-4    Changes to Deferral Election. During employment, a Participant may
modify, suspend or resume Elective Deferral Contributions by any telephonic,
electronic or written means established by the Administrator. Any such change
shall be effective as of the first day of the next payroll cycle following
processing of the change notification received by the Administrator; provided,
however, that if the Administrator is not able to administratively process the
change by such payroll date, the change shall be effective as soon as the
administrative processing is complete. Exclusively with respect to the portion
of Compensation related to bonuses under Section 2.6-3(c), a Participant’s
Elective Deferral Contributions election will be automatically revoked on the
Participant’s Severance from Employment Date.. Accordingly, the Participant’s
Elective Deferral Contributions election will be applied to the portion of
Participant’s Compensation attributable to bonuses paid on or before the
Severance from Employment Date, but a Participant is not eligible to make
Elective Deferral Contributions from the portion of Participant’s Compensation
attributable to bonuses paid after the Severance from Employment Date. The
terminated Participant’s Elective Deferral Contributions election will apply to
Compensation other than bonuses as provided under Section 2.6-3(b). A rehired
Participant must reinitiate a new Elective Deferral Contribution election in the
manner specified by the Administrator.


5.2-5    Excess Deferrals. “Excess Deferral” means, for a given calendar year,
that amount by which each Participant’s total elective deferrals (as defined in
Code § 402(g)(3)) under all plans of all employers exceeds the sum of the dollar
limits in effect under Code § 402(g) for the calendar year and under Code §
414(v) for the taxable year, as annually indexed by the Secretary of the
Treasury. For the Plan Year beginning on January 1, 2014, the Code § 402(g)
dollar limit is $17,500, and the Code § 414(v) dollar limit is $5,500. The Plan
Administrator will distribute any Excess Deferral, adjusted for investment gains
and losses, to the Participant no later than April 15 of the calendar year
immediately following the close of the calendar year for which the Excess
Deferral is made. Solely for the Plan Year beginning January 1, 2007, the
adjustment for

17
NORDSTROM 401(k) PLAN & PROFIT SHARING
2014 RESTATEMENT
081500.0005/6047438.1



--------------------------------------------------------------------------------



investment gains and losses shall include gains and losses from the close of the
Plan Year in which the Excess Deferral arose through a date not more than seven
days before the actual distribution date. If an Excess Deferral occurs because
of deferral amounts under plans maintained by an Employer combined with
deferrals under one or more plans not maintained by an Employer, the excess
shall be distributed if the following conditions are satisfied:


FIRST, the Participant notifies the Plan Administrator of the Excess Deferral by
March 1 following the close of the year, unless the Plan Administrator waives
the deadline; and


SECOND, the notice specifies how much of the Excess Deferral is to be
distributed from this Plan.
    
5.2-6    Deferral and Catch-up Contributions Accounts. The amount by which
Compensation is reduced, after adjustment for Excess Deferrals under Section
5.2-5, shall be that Participant’s Elective Deferral Contribution. The portion
of the Elective Deferral Contribution that does not exceed the Plan provisions
implementing Code § 401(k)(3) regarding limits on elective deferrals by Highly
Compensated Employees, § 402(g) regarding limits on elective deferrals for all
Participants, or § 415 regarding limits on annual additions shall be called the
Basic Elective Deferral Contribution and shall be allocated to that
Participant’s Basic Elective Deferral Account. The remainder of the Elective
Deferral Contribution shall be called the Catch-up Contribution and shall be
allocated to a Participant’s Catch-up Contributions Account.


5.3    Designated Roth Contributions.


5.3-1    Designation of Contributions. Beginning September 1, 2007, each
Participant may make designated Roth contributions to the Plan. A designated
Roth contribution is an Employee Contribution that is (a) designated irrevocably
by the Participant at the time of deferral as a designated Roth contribution;
(b) made in lieu of all or a portion of the pre-tax Elective Deferral
Contributions the Participant is otherwise eligible to make under the Plan; (c)
treated by the Employer as includible in the Participant’s income at the time
the Participant would have received that amount in cash if the Participant had
not contributed the amount to the Plan. The Plan provisions set forth in 5.2-1
and 5.2-4 shall apply to designated Roth contributions by substituting
“designated Roth contribution” for “Elective Deferral Contribution” each place
that the latter term appears. In addition, designated Roth contributions are
eligible for treatment as Catch-Up Contributions for Participants who will have
attained age 50 by the last day of the calendar year in which the contribution
is made.


5.3-2    Separate Accounting. Designated Roth contributions, and gains, losses,
and other credits or charges will be credited and debited to a separate
designated Roth contributions account maintained for each Participant. No
contributions other than designated Roth contributions (including designated
Roth rollover contributions) and properly attributable earnings will be credited
to each Participant’s designated Roth contributions account.



18
NORDSTROM 401(k) PLAN & PROFIT SHARING
2014 RESTATEMENT
081500.0005/6047438.1



--------------------------------------------------------------------------------



5.3-3    Correction of Excess Amounts. In case it is necessary to make a
distribution to a Participant due to a failure of the Plan to pass the ADP test
set forth in 6.8, due to an excess deferral under Code Section 402(g), or due to
an excess annual addition under Code Section 415(c), the Plan first will
distribute a Participant’s pre-tax Elective Deferral Contributions plus earnings
for the Plan Year and will distribute designated Roth contributions only to the
extent necessary after distribution of the Elective Deferral Contributions. If
the Plan re-characterizes and retains excess Elective Deferral Contributions
that are treated as Catch-up Contributions in order to satisfy the ADP test, the
Plan shall first re-characterize designated Roth contributions as Catch-up
Contributions and shall then re-characterize pre-tax Elective Deferral
Contributions, up to the limit for Catch-up Contributions in effect for the
applicable Plan Year. If it is necessary to make a corrective distribution of
designated Roth contributions, earnings attributable to the corrective
distribution of designated Roth contributions shall be distributed to the same
extent that a distribution of earnings on Elective Deferral Contributions would
be required to effect a full corrective distribution of Elective Deferral
Contributions.


5.4    Employer Matching Contributions.


5.4-1    Description of Matching Contributions. The Company may contribute to
the Plan a discretionary Matching Contribution as determined by resolution of
the Board. The resolution shall set forth the amount of the Employer Matching
Contribution expressed as a fixed dollar amount or expressed as a specified
percentage of the amount of each Participant’s Elective Deferral Contributions
for the Plan Year. Further, the resolution may limit the amount of a
Participant’s Elective Deferral Contributions eligible for the Employer Matching
Contribution, by limiting the Elective Deferral Contributions expressed as a
fixed dollar amount or as a percentage of the Participant’s Compensation. Only
Elective Deferral Contributions that remain in the Plan through the Anniversary
Date shall be eligible to be matched by Employer Matching Contributions.
Catch-up Contributions are not eligible for Employer Matching Contributions
under any circumstances. Effective for Plan Years commencing on and after
January 1, 2015, the resolution may provide for more than one Employer Matching
Contribution formula to apply during the same Plan Year; where more than one
Matching Contribution formula is declared by the Board with respect to a given
Plan Year, all amounts allocated to an individual Participant under all
applicable Matching Contribution formulas during that Plan Year shall be
referred to in the aggregate as Employer Matching Contributions.


5.4-2    Requirements For Match. A Participant may receive an Employer Matching
Contribution only if such Participant completes at least one Year of Service and
also either (i) is employed on the Anniversary Date, or (ii) has severed
employment during the Plan Year due to death, Disability or Retirement and
qualifies under 5.4-3 unless 5.4-4 applies. Such contributions, while allocable
to Participants as described in this section, shall be credited to a
Participant’s account only when actually received by the Trustee.


5.4-3    Mid-year Terminations. A Participant whose mid-year severance of
employment is on account of death, Disability or Retirement, and who accumulated
a Year of Service in such year prior to such severance, shall share in the
Employer Matching Contribution allocation for that year. Any other Participant
whose employment with the Employer terminates

19
NORDSTROM 401(k) PLAN & PROFIT SHARING
2014 RESTATEMENT
081500.0005/6047438.1



--------------------------------------------------------------------------------



during a Plan Year, and any year-end active Participant who fails to meet the
Year of Service requirement, shall not share in the Employer Matching
Contribution.


5.4-4    Company Right to Modify. The Company, through action of the Board,
reserves the right to modify the rate or amount of Matching Contributions at any
time. The Company shall notify Participants in writing within a reasonable
period of time before a change is effected.


5.4-5    Highly Compensated Employee Allocation Restrictions. Effective for Plan
Years commencing on and after January 1, 2002 and notwithstanding anything in
5.4 to the contrary, any Participant who is a Highly Compensated Employee and
who is characterized as being “otherwise excludible” under Code section
410(b)(4) (i.e., one who has not met the requirements of Code section
410(a)(1)(A)) as of the last day of the Plan Year shall not receive an Employer
Matching Contribution for that Plan Year, unless required by 12.4 if the Plan is
“top heavy.”


5.5    Time of Payment of Contributions. The Employer shall pay to the Trustee
Employer Contributions for each Plan Year within the time prescribed by law,
which may extend beyond the end of the Plan Year in accordance with Code
§ 404(a)(6). On or about the date of the payment, the Administrator shall be
advised of the amount of the payment upon which the allocation shall be
calculated.


5.6    Plan Qualification. Notwithstanding any provisions in this Plan to the
contrary, contributions to this Plan are made upon the condition precedent that
this amended and restated Plan must be approved and qualified as meeting the
requirements of Code § 401(a). Accordingly, the Employer reserves the right to
amend this Plan, retroactively or otherwise, as may be required in order to
obtain approval of the Plan from the Internal Revenue Service. If the amended
Plan does not receive a favorable determination from the Internal Revenue
Service and is thereafter terminated, all contributions made by the Employer and
earnings thereon made after the effective date of this restatement shall be
recovered by the Employer, provided that they are returned to the Employer
within one (1) year after the date of denial of qualification of the Plan. No
Participant or beneficiary has any vested right or claim to any asset of the
Plan or to any benefit under the Plan before the Internal Revenue Service
determines that the Plan qualifies under Code § 401(a).


5.7    Return of Mistaken and Nondeductible Contributions.


5.7-1    Mistake of Fact. In the event that an Employer shall make an excessive
contribution due to a mistake of fact, then pursuant to § 403(c)(2)(A) of ERISA,
an Employer may demand repayment of such excessive contribution at any time
within one (1) year following the time of payment and Trustee shall return that
amount to the Employer within the one (1) year period. Earnings of the Plan
attributable to the excess contributions may not be returned to the Employer,
but any losses attributable thereto must reduce the amount so returned.


5.7-2    Disallowed Deduction. Employer contributions hereunder are made on the
condition that such contributions are deductible under Code §§ 401(a) and 404.
In the event that a

20
NORDSTROM 401(k) PLAN & PROFIT SHARING
2014 RESTATEMENT
081500.0005/6047438.1



--------------------------------------------------------------------------------



deduction for any contribution hereto is disallowed and found not to be
deductible by the Internal Revenue Service, or any other regulatory agency, the
Employer may recover all or any portion of such contribution, provided it is
returned to the Employer within one (1) year after the denial of the deduction.


5.7-3    No Participant Interest. No Participant or beneficiary has any vested
right or claim to any asset of the Plan or to any benefit under the Plan that
may be returned pursuant to 5.7 of this Plan.


5.8    Military Leave Obligations. Notwithstanding any provision of this Plan to
the contrary, contributions, benefits and service credit with respect to
qualified military service will be provided in accordance with Code § 414(u).
Additionally, effective with respect to periods of qualified military service
commencing on and after January 1, 2004, a Participant’s obligation to make loan
repayments will be suspended under this Plan as permitted under Code §
414(u)(4).


5.8-1    Returning Participant with Re-Employment Rights. The following
provisions apply to each Participant who, immediately following a period of
qualified military service, returns to employment with an Employer with
reemployment rights protected by law.


(a)    Employer Profit Sharing Contribution. The Employer shall make Employer
Profit Sharing Contributions for the period of the Participant’s qualified
military service, based on a rate derived from the amount of contribution made
to the Plan for each Plan Year in such period, and on the Compensation for the
Participant (as determined in 5.8-2).


(b)    Employee Contributions. A Participant may make Elective Deferral
Contributions or designated Roth contributions to the Plan attributable to a
period of qualified military service. Such contributions shall be paid within a
period starting on the date of reemployment and continuing for the shorter of
(1) three (3) times the length of the qualified military service that resulted
in the reemployment rights or (2) five (5) years. Effective January 1, 2009,
notwithstanding the preceding sentence, if a Participant receives a distribution
under Section 9.9 (which treats certain military service as a severance from
employment for distribution purposes), the Participant may not make Elective
Deferral Contributions or designated Roth contributions to the Plan during the
six-month period beginning on the date of distribution.


(c)    Matching Contributions. The Employer shall make Matching Contributions
for a Participant who is reemployed from qualified military service based on the
amount of Elective Deferral Contributions made by the Participant under
5.8-1(b).


5.8-2    Compensation. Compensation for purposes of contributions under 5.8-1
shall be the amount described in 2.6 that the Participant would have received
from the Employer during the period of qualified military service if employment
had continued. Such amount shall be based on the rate of pay the Participant
would have received in such period or, if such rate was not reasonably certain,
the Participant’s average pay rate during the 12-month period of employment
preceding the period of qualified military service or the entire period of
employment if less than 12 months.

21
NORDSTROM 401(k) PLAN & PROFIT SHARING
2014 RESTATEMENT
081500.0005/6047438.1



--------------------------------------------------------------------------------





5.8-3    Limitations. Contributions provided under 5.8-1 shall be subject to the
limits provided in Article VI based on the Plan Years within the period of
qualified military service to which the contributions relate in accordance with
applicable law and regulations.    


5.9    Rollover Contributions.


5.9-1    General Rule.    Subject to the approval of the Administrator, this
Plan may accept an eligible rollover distribution on behalf of a Participant who
is an Eligible Employee from any of the following:
(a)    a qualified plan described in Code § 401(a) or § 403(a);


(b)    an annuity contract described in Code § 403(b);


(c)    an eligible plan under Code § 457(b) that is maintained by a state,
political subdivision of a state, or any agency or instrumentality of a state or
political subdivision of a state;


(d)    an individual retirement account or retirement annuity described in Code
§ 408(a) or (b) that is eligible to be rolled over and would otherwise be
includible in gross income.


For purposes of this Section 5.9, the plans and arrangements described in (a)
through (d) are referred to as “the other plan.”


5.9-2    Eligible Rollover Distribution. The rollover must be an eligible
rollover distribution, as defined in Section 10.7 paid to or on behalf of the
Participant either:


(a)    pursuant to participation of the Participant or the Participant’s
deceased spouse in the other plan; or


(b)    pursuant to a qualified domestic relations order to the spouse or former
spouse of a participant in the other plan.


In addition, with respect to rollover of any after-tax contributions, it must be
possible for the Administrator to determine the amounts that would be includible
and would not be includible in the distributee’s gross income (disregarding the
rollover provisions of the Code) so that the separate accounting requirement of
8.6-2(a)(ii) can be satisfied.


5.9-3    Qualified Transfer. The rollover must be paid in cash to the Trustee
either:


(a)    by a direct transfer from the trustee(s) of the other plan or IRA; or


            

22
NORDSTROM 401(k) PLAN & PROFIT SHARING
2014 RESTATEMENT
081500.0005/6047438.1



--------------------------------------------------------------------------------



(b)    by payment from the Participant on or before the sixtieth (60th) day
following the Participant’s receipt of the distribution from the other plan or
IRA.


However, rollovers of after-tax contribution amounts described in section
10.7-2(a)(2) must be paid by means of a direct transfer from the other plan.


5.9-4    Rollover Account. The transferred amount accepted by the Plan shall be
placed in the Participant’s Rollover Account, and shall be at all times fully
vested and subject to the investment and distribution provisions of section 5.2,
but shall not be considered a Participant Elective Deferral Contribution for
purposes of the Employer Matching Contribution, contribution limits, or
nondiscrimination requirements and limitations of this Plan and the Code, or as
part of a Participant’s total account balance for purposes of the consent
requirement under Section 10.1-1 for involuntary distribution of account
balances. Rollovers of after-tax contribution amounts described in 10.7 will be
accounted for separately.


5.9-5    Designated Roth Rollover Contributions. The Plan will accept a rollover
contribution to a Participant’s designated Roth contributions account only if it
is a direct rollover from another Roth contributions account under an applicable
retirement plan described in Code § 402A(e)(1) and only to the extent the
rollover is permitted under the rules of Code § 402(c). The rollover
contribution will be accounted for in the Participant’s designated Roth
contributions account and not as part of the Participant’s Rollover Account.


5.10    Qualified Non-Elective Contributions.


5.10-1    Generally. A “Qualified Non-Elective Contribution” (QNEC) means a
non-elective contribution which is 100% non-forfeitable at all times, is subject
to the distribution restrictions under 9.8, is allocated to the Participant’s
QNEC Account as of a date within the Plan Year being tested, and is actually
contributed to the Plan within the 12 month period immediately following such
Plan Year. A QNEC under this 5.10 shall include Employer Profit Sharing
Contributions treated as QNECs pursuant to 5.1-6 and shall be considered an
Employer contribution for purposes of the Employer’s minimum employer
contribution obligations under 12.4.1.


5.10-2    Allocation of QNECs. QNECs will be allocated to the QNEC Account of
each Participant who meets the eligibility requirements under 5.10-4 in reverse
order of Compensation as provided for herein, subject to the limitations under
5.10-3. The QNEC will be allocated to the eligible Participant with the lowest
Compensation until all of the QNEC has been allocated. If two or more eligible
Participants have the same Compensation, the QNEC will be allocated equally to
each eligible Participant until all of the QNEC has been allocated. If any QNEC
remains unallocated, this process is repeated for the eligible Participant(s)
with the next lowest level of Compensation in accordance with this paragraph
until all of the QNEC is allocated, within the limits provided under 5.10-3. The
portion of any QNEC that cannot be allocated due to the limitations under 5.10-3
shall be treated as an additional Employer Profit Sharing Contribution and
allocated pursuant to 5.1.



23
NORDSTROM 401(k) PLAN & PROFIT SHARING
2014 RESTATEMENT
081500.0005/6047438.1



--------------------------------------------------------------------------------



5.10-3    QNEC Allocation Limits. The maximum QNEC allocated to any eligible
Participant shall not exceed the least of:


(a)    the amount sufficient to satisfy the ADP or ACP test(s) under 6.8;


(b)    the Participant’s Annual Addition Limitation for the Plan Year under 6.6;
or


(c)    the amount equal to the Participant’s Compensation multiplied by the
greater of:


(1)    five percent (5%); or


(2)    two times the Plan’s Representative Contribution Rate.


5.10-4    QNEC Eligibility. Eligibility to receive QNEC allocations for a Plan
Year is limited to Participants who, as of the last day of such Plan Year, are:
(a) Non-Highly Compensated Employees; (b) eligible to receive Employer Matching
Contributions pursuant to 5.3-2; and (c) not included in the “otherwise
excludible” testing group under 6.8-2.


5.10-5    Representative Contribution Rate. The “Representative Contribution
Rate” for purposes of 5.10-3(c)(2) is the lowest Applicable Contribution Rate of
any eligible Participant among a group of eligible Participants that consists of
half (50%) of all eligible Participants for the Plan Year or, if greater, the
lowest Applicable Contribution Rate of any eligible Participant in the group of
all eligible Participants for the Plan Year and who is employed by the Employer
on the last day of the Plan Year.


5.10-6    Applicable Contribution Rate. The “Applicable Contribution Rate” under
5.10-5 for an eligible Participant equals the Participant’s QNEC allocation for
a Plan Year divided by the Participant’s Compensation for the same period.


5.10-7    Compensation for QNEC Purposes. Compensation for purposes of this 5.10
is Compensation under 6.8-2(d).


5.10-8    Investment of QNEC Accounts. A Participant’s QNECs will be invested in
the same manner as his or her election for future Elective Deferral
Contributions.




ARTICLE VI. ALLOCATION OF CONTRIBUTIONS AND VALUATION OF TRUST FUND


6.1    Allocation of Contributions and Forfeitures    .


6.1-1    Participant Accounts. The Company, or its delegated third party
administrative service provider, under the supervision of the Retirement
Committee, shall keep

24
NORDSTROM 401(k) PLAN & PROFIT SHARING
2014 RESTATEMENT
081500.0005/6047438.1



--------------------------------------------------------------------------------



such separate accounts for each Participant as may be necessary to administer
the Plan properly and to accurately reflect the value of the account of each
Participant or Beneficiary in the Plan. Such accounts and records may be kept in
dollars or units or both, as determined appropriate by the Company so that there
may be determined as of any Valuation Date the (a) current value of the
Participant’s account in the Trust Fund and (b) adjustments from the previous
Valuation Date that have produced such value. The Company, or its delegate,
shall furnish each Participant a statement showing contributions to date,
account balances and vested interests. Such statement shall be furnished no less
frequently than annually.


6.1-2    Valuation Changes. Each Participant’s account shall be adjusted to
reflect net income, gain or loss, since the previous Valuation Date, as provided
in 6.2. For this purpose, Participant accounts are determined on a cash basis,
not an accrual basis. Any appreciation or depreciation in the value of a
Participant’s account will apply only to amounts actually invested under that
Participant’s account.


6.2    Valuation and Allocation of Trust Fund. The Trust Fund shall be valued
and allocated on each Valuation Date. As of the close of trading on each
Valuation Date, the fair market value of each Participant’s account shall be
determined as follows:


FIRST, credit or charge, as appropriate, to the proper accounts all
contributions, transfers, payments, fees, forfeitures, withdrawals or other
distributions made to or from such accounts since the last Valuation Date and
that have not been previously credited or charged.


SECOND, credit or charge, as applicable, each account with its share of the
appreciation or depreciation in the fair market value of the investments held in
each account since the previous Valuation Date. Such appreciation or
depreciation will reflect investment income, unrealized gains and losses, other
investment transactions and expenses paid from the Plan Assets and other charges
properly payable by the Plan in accordance with 17.8.


6.3    Investment of Contributions. All Contributions and investment earnings,
gains or losses thereon, credited to a Participant’s account shall be invested
and reinvested in one or a combination of investment funds to be established by
the Trustee as provided in the Nordstrom Retirement Plan Participant Investment
Appendix attached hereto and incorporated into this 6.3 by this reference.


6.4    Allocation Does Not Vest Rights. The fact that an allocation is made and
credited to the account of a Participant does not vest in the Participant any
right, title or interest in and to any assets except at the time or times and
upon the terms and conditions expressly set forth in this Plan.



25
NORDSTROM 401(k) PLAN & PROFIT SHARING
2014 RESTATEMENT
081500.0005/6047438.1



--------------------------------------------------------------------------------



6.5    Forfeiture Suspense Account    .


6.5-1    Assets Pending Allocation. Any amounts forfeited pursuant to sections
8.2, 8.3 or 10.8 shall be held in an account to be known as the “forfeiture
suspense account” until allocated pursuant to section 6.5-3.


6.5-2    Investment of the Forfeiture Suspense Account. The forfeiture suspense
account referred to in this section shall be invested in a liquid form of
investment as determined appropriate by the Company.


6.5-3    Allocation of Forfeitures held in the Forfeiture Suspense Account. The
forfeiture suspense account will be used first to restore any previously
forfeited amounts under section 10.8-2, and then to reduce Company contributions
as provided under section 5.1-4.


6.6    Limitation on Annual Additions.


6.6-1    Annual Maximum for All DC Plans. Notwithstanding any provisions of this
Plan to the contrary, when taking into consideration all defined contribution
Plans maintained by Employer, the maximum “annual addition” that may be
contributed or allocated to a Participant’s account or accounts for any
Limitation Year may not exceed the lesser of (1) $40,000 or (2) one hundred
percent (100%) of the Participant’s Compensation. The $40,000 “dollar
limitation” shall be adjusted for increases in the cost of living in accordance
with regulations prescribed by the Secretary of the Treasury. For the Plan Year
beginning January 1, 2014, the limit is $52,000.


6.6-2    Annual Addition. With respect to each Participant, “annual addition”
means the sum of the following amounts allocated to a Participant for the
Limitation Year: (1) Employer contributions (including Elective Deferral
Contributions and Designated Roth Contributions, but excluding Catch-up
Contributions), (2) the amount of the Participant’s contributions determined
without regard to any Rollover Contributions or loan repayments, and
(3) forfeitures. In addition, contributions to the following types of
arrangements are considered contributions to defined contribution plans for
purposes of Code § 415: (1) amounts allocated to an individual medical account
of a pension or annuity plan established pursuant to Code § 401(h), and
(2) amounts attributable to post-retirement medical benefits allocated pursuant
to Code § 419(A)(d)(2) to the separate account of individual who is or was a Key
Employee during the Plan Year or any preceding Plan Year.


6.6-3    Combined Employers. For purposes of applying the limitations under 6.6,
all members of a controlled group of corporations (as defined by Internal
Revenue Code § 414(b) but modified by Code § 415(h)) or of an affiliated service
group (as defined by Internal Revenue Code § 414(m)) of which Employer is a
member, and all employers which are under common control with Employer (as
defined by Internal Revenue Code § 414(c) but modified by Internal Revenue Code
§ 415(h), and any other entity required to be aggregated with the Employer
pursuant to regulations under Code § 414(o), will be considered a single
employer.



26
NORDSTROM 401(k) PLAN & PROFIT SHARING
2014 RESTATEMENT
081500.0005/6047438.1



--------------------------------------------------------------------------------



6.6-4    Compensation for 6.6. For the sole purpose of determining the
contribution limitation under 6.6, an Employee’s compensation for a Limitation
Year shall be defined to include earned income, wages, salaries and fees for
professional services and other amounts paid or includible in gross income for
the Limitation Year for personal services actually rendered in the course of
employment with the Employer (including, but not limited to, commissions paid
for sales, compensation for services on the basis of a percentage of profits,
commissions on insurance premiums, tips and bonuses), excluding the following
(a) and (b), but including (c), as applicable:


(a)    Deferred Compensation Excluded. Contributions to a qualified or
nonqualified plan of deferred compensation which are not includible in the
Employee’s gross income for the taxable year in which contributed, or Employer
contributions under a simplified employee pension plan to the extent such
contributions are deductible by the Employee, or any distributions from a plan
of deferred compensation are excluded from compensation for 6.6.


(b)    Stock Benefits Excluded. Amounts realized from the exercise of a
nonqualified stock option; or when restricted stock (or property) held by the
Employee either becomes freely transferable or no longer is subject to a
substantial risk of forfeiture; or amounts realized from the sale, exchange or
other disposition of stock acquired under a qualified stock option are excluded
from compensation for 6.6.


(c)    Certain Other Non-Taxable Amounts Included. For Plan Years beginning
after December 31, 1997, any elective deferral (as defined in Code § 402(g)(3)),
and any amounts contributed by the Employer at the election of the Employee
which are not includible in the gross taxable income of the Employee by reason
of Code §§ 125 or 132(f) are included in compensation for 6.6.


6.7    Allocation of Excess Additions. If an allocation would have been made to
a Participant’s account, but for a limitation in Section 6.6, then any such
excess shall be disposed of in a manner permitted under the Employee Plans
Compliance Resolution System, or similar program, which may include the
following:
6.7-1    Excess Attributable to Elective Deferrals. If the excess is
attributable to amounts contributed by the employee as Elective Deferrals, then
any Elective Deferrals, and any income attributable thereto, to the extent they
would reduce the excess amount, may be returned to the Participant.


6.7-2    Remainder to Suspense Account. Any excess addition that is not
attributable to Elective Deferrals and remaining after the application of 6.7-1,
may be allocated to a suspense account as forfeitures and held therein until the
next succeeding date on which forfeitures could be applied under the Plan. In
the event of termination of the Plan, the suspense account shall revert to the
Employer to the extent that it may not then be allocated to any Participants’
accounts.


6.7-3    Multiple DC Accounts. In the event that Employer maintains two (2) or
more defined contribution plans and the total annual additions to all plans
exceeds the limitation

27
NORDSTROM 401(k) PLAN & PROFIT SHARING
2014 RESTATEMENT
081500.0005/6047438.1



--------------------------------------------------------------------------------



contained in Section 6.6 above, the provisions of 6.6 shall be applied to all
profit sharing plans to the extent necessary to comply with Section 6.6.


6.7-4    Code Section 415. The intent of 6.6 and 6.7 is to set forth the basic
rule implementing Code § 415 so that, for each Plan Year, the Plan satisfies the
contribution limitations of the Code and applicable regulations. The provisions
of 6.6 and 6.7 shall be applied in a manner consistent with Code § 415 and
applicable guidance.


6.8    Contribution Limits for Highly Compensated Employees.


6.8-1    Non-Discrimination Tests. For each Plan Year, the Plan shall satisfy
the nondiscrimination tests in Code §§ 401(k)(3) and 401(m) in accordance with
Treasury Regulation sections 1.401(k)-2 and 1.401(m)-2. The applicable Code and
Regulation sections are incorporated by this reference. The following provisions
shall be applied in a manner consistent with such Code and Regulation sections.


6.8-2    Determining the ADP and ACP. For each Plan Year, the Committee shall
determine the Actual Deferral Percentage (“ADP”) and the Actual Contribution
Percentage (“ACP”) of the Eligible Employees who are Highly Compensated
Employees under 2.13 and the ADP and ACP of the remaining Eligible Employees in
two separate groups. Employees under age 21 or who have less than one Year of
Service as of the end of the Plan Year are one group (the “otherwise excludable
group”), and all other Employees are the other group. The “otherwise excludable
group” shall not consist of any Highly Compensated Employees. The ADP and ACP
shall be determined as follows:


(a)    The ADP (and ACP) for the Highly Compensated Employees and for the
remaining Employees is the average of the Actual Deferral Rates (or Actual
Contribution Rates) for all eligible Employees within their respective groups.
The ADP (and ACP) for a group of eligible Employees shall be calculated to the
nearest hundredth of a percentage point.


(b)    An Employee’s Actual Deferral Rate (“ADR”) is the sum of that
individual’s Basic Elective Deferral Contributions and QNECs for the Plan Year,
divided by such Employee’s Compensation under (d). The ADR is calculated to the
nearest hundredth of a percentage point. Notwithstanding anything in the
foregoing to the contrary:


(1)    Elective Deferral Contributions made pursuant to 5.8-1(b) (relating to
Employees returning from qualified military service) shall not be taken into
account when determining an Employee’s ADR for the Plan Year for which the Basic
Elective Deferral Contributions are made or for any other Plan Year.


(2)    Excess Deferrals which exceed the limitations under Code § 402(g)(3)
shall be taken into account as Basic Elective Deferral Contributions when
determining a Highly Compensated Employee’s ADR for the Plan Year, even if those
Excess Deferrals are distributed pursuant to 5.2-5.



28
NORDSTROM 401(k) PLAN & PROFIT SHARING
2014 RESTATEMENT
081500.0005/6047438.1



--------------------------------------------------------------------------------



(3)    Excess Deferrals which exceed the limitations under Code § 402(g)(3)
shall not be taken into account as Basic Elective Deferral Contributions when
determining a Non-Highly Compensated Employee’s ADR for the Plan Year, to the
extent such deferrals are prohibited under Code § 401(a)(30). However, to the
extent such amounts are not prohibited under Code § 401(a)(30), they shall be
taken into account for ADR purposes, whether or not distributed pursuant to
5.2-5.


(c)    An Employee’s Actual Contribution Rate (“ACR”) is that individual’s
Employer Matching Contributions for the Plan Year, divided by such Employee’s
Compensation under (d), subject to (e). The ACR is calculated to the nearest
hundredth of a percentage point. Notwithstanding anything in the foregoing to
the contrary:


(1)    Employer Matching Contributions made pursuant to 5.8-1(c) (relating to
Employees returning from qualified military service) shall not be taken into
account when determining an Employee’s ACR for the Plan Year for which the
Employer Matching Contributions are made or for any other Plan Year.


(2)    Any Employer Matching Contributions that are forfeited because the
Elective Deferral Contributions to which they relate are treated as Excess
Contributions or Excess Deferrals shall not be taken into account when
determining an Employee’s ACR for the Plan Year.


(d)    Compensation for ADR and ACR purposes is Compensation under 2.6, or such
other definition of compensation permitted by Code § 414(s) in lieu thereof.
Only Compensation earned while an Eligible Employee shall be considered for this
purpose.


(e)    The Committee may for any Plan Year treat Basic Elective Deferral
Contributions or QNECs not needed to pass the ADP test as Employer Matching
Contributions for purposes of the ACP test. No single contribution may be used
in both tests.


(f)    The following shall be aggregated to determine the ADR and the ACR:


(1)    All Plans that are aggregated with this Plan under Code §§ 401(a)(4) and
410(b) (other than for purposes of the average benefit percentage test).


(2)    All cash and or deferred arrangements sponsored by the Employer in which
the same Highly Compensated Employee is eligible to participate.


6.8-3    ADP and ACP Limitations. Neither the ADP nor the ACP of the Highly
Compensated Employees may exceed the greater of the following:


(a)    1.25 times the ADP or ACP of the remaining employees for the appropriate
Plan Year.



29
NORDSTROM 401(k) PLAN & PROFIT SHARING
2014 RESTATEMENT
081500.0005/6047438.1



--------------------------------------------------------------------------------



(b)    2 percentage points higher than the ADP or ACP of the remaining
employees, up to 2 times such ADP or ACP for the appropriate Plan Year.


6.8-4    ADP and ACP Testing Methodology.


(a)    Generally. The Plan elects to use the current year testing method in
computing the ADP and ACP for Non-Highly Compensated Employees under the
nondiscrimination rules of Code §§ 401(k) and 401(m).


(b)    Incorporation of Regulations. For purposes of the limitations under this
6.8, the provisions of Code §§ 401(k)(3) and 401(m)(3) together with their
specific underlying Treasury Regulations and subsequent Internal Revenue Service
guidance are hereby incorporated into this Plan by reference.


6.9    Correcting Excess Contributions    .


6.9-1    Determine the Excess Contribution Amounts. If the ADP or ACP of the
Highly Compensated Employees exceeds the limits in 6.8-3, the Committee shall
adjust the contributions for certain Highly Compensated Employees, as follows:


(a)    Correcting for ADP Failures. If the ADP limit is exceeded, Basic Elective
Deferral Contributions shall be reduced taking the highest individual dollar
amount first. Basic Elective Deferral Contributions reduced under this provision
shall not be eligible for Employer Matching Contributions.


(b)    Correcting for ACP Failures. If the ACP limit is exceeded, Employer
Matching Contributions shall be reduced taking the highest individual dollar
amount first.


6.9-2    Excess Contribution Reductions. Amounts reduced under 6.9-1 shall be
forfeited, withheld or distributed as follows:


(a)    Any amount reduced from Employer Matching Contributions shall be
forfeited, with related earnings, as follows:


(1)    Any amount reduced under 6.9-1(b) shall be forfeited to the extent of any
unvested balance in the Employer Matching Contribution account of the Highly
Compensated Employee to whom it applies. The unvested balance shall be
determined before the reduction.
(2)    Amounts forfeited shall be treated in accordance with 6.5.


(b)    Any Employer Matching Contribution for which eligibility is lost under
6.9-1(a) because a Basic Elective Deferral Contribution was reduced shall not be
contributed and thus shall neither be forfeited nor distributed.



30
NORDSTROM 401(k) PLAN & PROFIT SHARING
2014 RESTATEMENT
081500.0005/6047438.1



--------------------------------------------------------------------------------



(c)    Subject to (d) and (e), any contributed amount not forfeited under (a)
shall be distributed to the Highly Compensated Employees to whom it applies. The
distribution shall be adjusted for allocable gain or loss, determined under
applicable Regulations, for the Plan Year in which the excess arose (“Plan Year
income”). Distribution of such amounts generally may be made within two and
one-half (2½) months after the end of the Plan Year to which the excess applies
(six months if the Plan is determined to include an eligible automatic
contribution arrangement as defined in Code § 414(w)(3)) and in any event by the
end of the following Plan Year.


(d)    A distribution under (c) because of an ADP limitation shall be reduced by
the amount of any Excess Deferral previously withdrawn under 5.2-5 for the same
Plan Year.




ARTICLE VII.    INVESTMENT IN INSURANCE CONTRACTS    


7.1    Purchase of Insurance. Effective from and after February 1, 1992, no
additional policies of life insurance will be purchased by the Plan. Policies of
ordinary or whole life insurance purchased prior to February 1, 1992, may be
continued in effect, subject to the limitations contained elsewhere in this
Article VII. The Administrator shall continue to direct payment of premiums on
such previously purchased policies for all Participants until such time as a
Participant affirmatively elects to surrender or cancel the policy. The
Administrator will pay premiums from assets held in the Participant’s Plan
account, or, if the assets in the Participant’s Plan account are not sufficient
to pay the premiums required to keep the policy in force, the Administrator will
use the policy’s cash surrender value to the extent necessary to pay policy
premiums. If a Participant affirmatively elects to purchase, surrender or cancel
an insurance policy, the Administrator shall transfer, surrender or cancel the
policy and allocate the proceeds to the Participant’s other investment accounts.


In no event may any premiums on whole life insurance be paid under this Plan for
a Participant, if the aggregate premiums for that insurance exceed forty-nine
percent (49%) of the aggregate of the contributions allocated to such
Participant at any time.


7.2    Trustee Shall Own the Policy. Each contract issued shall provide, and the
application therefor shall request, that a Trustee, subject to the terms and
conditions of a Trust Agreement entered into by Employer, shall be the owner of
the contract. Any and all rights provided under the contract or policy, or
permitted by the insurance company, shall be reserved to that Trustee. Such
rights shall include the right to surrender, reduce or split the policy, the
right to name and change the payee to receive policy benefits on the happening
of any contingency specified in the policy, the right to exercise any loan
provisions to pay the policy premium or for any other reason, and such other
rights as may be reserved to the owner of the policy. The listing of rights
above shall not be construed as a limitation on the Trustee. However, the
exercise of the rights reserved to the Trustee as owner of the policy shall be
subject to and pursuant to the direction of the Administrator.


    

31
NORDSTROM 401(k) PLAN & PROFIT SHARING
2014 RESTATEMENT
081500.0005/6047438.1



--------------------------------------------------------------------------------



7.3    Premiums, etc.     The Trustee shall maintain possession of any policy
purchased and shall pay the premiums as each premium falls due, unless the
Administrator directs otherwise. Dividends may be used in reduction of any such
premium, may be applied in any other manner permitted by the insurance company
or may be taken in cash by the Trustee, as the Administrator determines from
time to time. If, at any time, the Administrator shall decide as an investment
matter that the premium on any policy is not to be paid in cash from the
Participant’s account, the Administrator, in its sole discretion, shall direct
the Trustee whether such premium is to be paid by policy loan (if the policy
contains such a provision), whether the policy is to be continued as a paid-up
policy, whether use is to be made of any extended insurance option available
under the policy, or whether some other action is to be taken under the policy.
Any policy loans shall be proportionate to the loan values of the insurance
contracts. In any determination of the Administrator, all Participants similarly
situated shall be treated the same. Before directing a Trustee to take any
action other than payment of premiums in cash, the Administrator must give the
Participant an opportunity either to pay the premium in cash from his or her own
funds or to purchase the policy from the Trustee for its fair market value. Any
premium received by the Trustee from the Participant shall be paid to the
insurance company. If the Participant purchases the policy, the Trustee shall
transfer the policy to him/her free and clear and shall add to his or her
account the amount paid by such Participant.


7.4    Proceeds and Benefits of Policy. Upon the death of a Participant on whose
life the Trustee holds a policy payable to it, the Trustee may collect the
proceeds, in which case such proceeds shall be turned over to the Participant’s
beneficiary, or the Trustee may assign to such beneficiary the policy and all
rights thereunder, or the Trustee may direct the insurance company to make
payment to such beneficiary in such manner as may be permitted by the insurance
contract. The action taken by the Trustee shall be as directed by the
Administrator, in its sole discretion, after consideration of the needs of the
beneficiary and the intention of the Participant as indicated in the last
direction filed with the Administrator and the Trustee by the Participant prior
to his or her death. Such intention or direction, however, shall not of itself
create in any way a vested right, either in the Participant or his or her
beneficiary, nor shall it alter the provisions of this Agreement.


7.5    Disposition of Policy. When any Participant whose policy is held
hereunder reaches his or her retirement age, or severs employment, or if this
Plan and Trust Fund terminates, the Administrator shall direct the Trustee as to
the disposition of the policy so that the provisions of this Plan covering
disposition of the account of the Participant in the happening of any such
event, may be effected. If a Participant elects to receive a distribution of
benefits as provided in Article X, the Participant may elect one of the
following options with respect to the policy:


7.5-1    Distribution. The Participant may elect a distribution of the policy,
free and clear of any lien or interest of the Trust, the Trustee, or the Plan.


7.5-2    Surrender. The Participant may instruct the Administrator to direct the
Trustee to surrender or cancel the policy, and the cash surrender value of the
policy will be distributed to the Participant.



32
NORDSTROM 401(k) PLAN & PROFIT SHARING
2014 RESTATEMENT
081500.0005/6047438.1



--------------------------------------------------------------------------------



7.5-3    Purchase. The Participant may purchase the policy from the Trustee by
paying the policy’s fair market value to the Trust. The Participant must use
non-Plan funds to purchase the policy. Upon the Trust’s receipt of the full
purchase price, the policy will be transferred to the Participant, free and
clear of any lien or interest of the Trust, the Trustee, or the Plan.


If the Participant elects to receive a distribution without specifying
distribution, surrender, or purchase of the policy, the Trustee shall surrender
or cancel the policy, and the cash surrender value of the policy will be
distributed to the Participant.


If the Participant reaches his or her retirement age and does not elect to
receive a distribution of Plan benefits, the Trustee shall continue to hold any
insurance policy for the benefit of the Participant (provided that that the
policy premiums can be paid from the Participant’s account as provided in 7.1),
unless the Participant (1) elects to purchase the policy by paying to the
Trustee the policy’s fair market value, or (2) elects to surrender or cancel the
policy under 7.1. If the policy premiums cannot be paid from the Participant’s
account for any reason, the policy will be surrendered or canceled, unless the
Participant affirmatively elects to purchase the policy from the Plan. Any
amount received by the Trustee as a result of any purchase, cancellation or
surrender of the policy shall be added to the account of the Participant and
disposition or distribution made as provided elsewhere in this Plan.


7.6    Insurer’s Responsibility. No insurance company that issues a policy under
the Plan will thereby become a party to the Plan or the related Trust
Agreements. The liability of any such insurance company shall be only as
provided in any policy it may issue. The insurance company shall be fully
protected from all liability in accepting premium payments from the Trustee and
in making payments to the Trustee, or on direction of the Trustee or the
Administrator, without liability as to the application of such payments.




ARTICLE VIII. VESTING OF BENEFITS
    
8.1    Vesting. A Participant is always 100 percent vested in Elective Deferral
and Rollover Contributions to the Plan. A Participant is 100 percent vested in
his or her entire Plan Account if, while an active Employee, the Participant
attains the Normal Retirement Date under Section 9.1, suffers a Disability, or
dies. In all other cases, the Participant will receive a percentage of the
amount in his or her account derived from Employer Profit Sharing Contributions
and Employer Matching Contributions based on his or her completed Years of
Service. Effective for deaths on and after January 1, 2007, a Participant who
dies while on a military leave described in Section 5.8 will be fully vested to
the same extent as a Participant who dies while an active Employee.


8.1-1    Vesting Service. For purposes of determining a Participant’s vested
interest, the applicable computation period shall be the Plan Year for years
commencing prior to January 31, 1986, and the Payroll Year thereafter. A
Participant shall receive a Year of Service for

33
NORDSTROM 401(k) PLAN & PROFIT SHARING
2014 RESTATEMENT
081500.0005/6047438.1



--------------------------------------------------------------------------------



vesting for the Plan Year ending January 31, 1986, and for the Payroll Year
ending December 31, 1987.


8.1-2    Vesting Schedules.


(a)    Pre-2000 Profit Sharing Contributions. A Participant’s vested interest in
Employer Profit Sharing Contributions attributable to Years of Service before
January 1, 2000 will be determined in accordance with the following schedule:


Years of Service
Vested Interest
Less than 3 years
0
3 years
20
4 years
40
5 years
60
6 years
80
7 or more years
100





(b)    Post-1999 Profit-Sharing Contributions. A Participant shall be
immediately one hundred percent (100%) vested in Employer Profit Sharing
Contributions attributable to Years of Service after December 31, 1999.


(c)    Matching Contribution -- Employed Before Certain Dates. Each Participant
credited with at least one Hour of Service prior to January 1, 2000, and each
Participant who was an employee of Nordstrom Direct, Inc. on December 31, 2002,
shall be one hundred percent (100%) vested in the Employer Matching Contribution
accounts.


(d)    Matching Contribution -- Employed After Certain Dates. The vested
interest of each Participant who does not have at least one (1) Hour of Service
earned prior to January 1, 2000 and for each Participant whose first Hour of
Service is with Nordstrom Direct, Inc. after December 31, 2002, is determined
under the following table:




Years of Service
Vested Interest
Less than 1 year
0%
1 year
33%
2 years
67%
3 or more years
100%





            

34
NORDSTROM 401(k) PLAN & PROFIT SHARING
2014 RESTATEMENT
081500.0005/6047438.1



--------------------------------------------------------------------------------



(e)    Top Heavy Plan. For each Plan Year in which the Plan is considered top
heavy under Article XII, the schedule in Section 12.4 will be substituted for
the schedules set forth in this section if the Section 12.4 schedule would
result in a greater vesting percentage.
 
8.1-3    Participant Election if Vesting Schedule Amended. If the Plan’s vesting
schedule is amended, whether by this amended and restated Plan, or by subsequent
amendment, or the Plan is amended in any way that directly or indirectly affects
the computation of the nonforfeitable percentage of a Participant’s account, or
if the Plan is deemed amended by an automatic change to or from a top heavy
vesting schedule under Article XII, each Participant with at least three (3)
Years of Service with the Employer may elect, within the period described below,
to have the nonforfeitable percentage computed under the Plan without regard to
such amendment or change. Notwithstanding the foregoing, for Participants who do
not have at least one (1) Hour of Service in any Plan Year beginning after
December 31, 1988, the preceding sentence shall be applied by substituting “five
(5) Years of Service” for “three (3) Years of Service” above.


The period during which the election of the prior vesting schedule may be made
shall commence with the date the amendment is adopted or deemed to be made and
shall end on the latest of:


(a)    Sixty (60) days after the amendment is adopted;


(b)    Sixty (60) days after the amendment becomes effective; or


(c)    Sixty (60) days after the Participant is issued written notice of the
amendment by the Employer or Administrator.


8.2    Forfeiture of Benefits for Certain Causes. Notwithstanding any other
provisions of this Plan to the contrary, the right of any Participant or former
Participant to receive or to have paid to any other person and the right of any
such other person to receive Employer Profit Sharing or Employer Matching
Contributions hereunder shall terminate and shall be forever forfeited if such
Participant’s employment with the Employer is severed because of his or her
fraud, embezzlement or dishonesty or any willful act which injures the Employer
or the Employee’s fellow workers. This section shall be inapplicable as of the
earliest of the following dates:


8.2-1    the date the Participant meets the requirements for normal retirement
benefits under 9.1;


8.2-2    the date the Participant completes three (3) Years of Service (five (5)
Years of Service with respect to Employer Profit Sharing Contributions made
before January 1, 2007);


8.2-3    the date the Plan terminates; or


8.2-4    the date contributions to the Plan have been completely discontinued.



35
NORDSTROM 401(k) PLAN & PROFIT SHARING
2014 RESTATEMENT
081500.0005/6047438.1



--------------------------------------------------------------------------------



Notwithstanding the provisions of 8.2, if the Plan becomes a top heavy plan as
defined in 12.2, only that portion of a Participant’s account which is not
vested under the vesting schedule set forth at 12.4 of this Plan shall be
subject to forfeiture.


8.3    Forfeiture of Nonvested Portion of Account. Except as provided herein, if
a Participant severs employment with an Employer, the nonvested portion of the
severed Participant’s account will be forfeited at the earlier of:


(a)    the date the entire vested portion of the Participant’s account is
distributed; or


(b)    the date on which the Participant completes five (5) consecutive one-year
Breaks in Vesting Service.


The forfeited amount will initially be held in the “forfeiture suspense account”
referred to in Section 6.5. For purposes of this section, if the vested value or
vested percentage of a Participant’s account balance is zero (0) on the date of
such Participant’s severance of employment, the Participant shall be deemed to
have received a distribution of his or her entire account on the date of
severance.


8.4    Reinstatement of Nonvested Portion of Account. If a Participant who
ceases to be an Employee is subsequently reemployed as an Employee before
incurring five (5) consecutive one-year Breaks in Vesting Service, any amount
forfeited pursuant to 8.3(a) shall be restored to the Participant’s account, and
Years of Service before the Break in Vesting Service will be taken into account
to determine the vesting percentage in the reinstated benefit; provided that the
Participant repays the amount previously distributed before the earlier of
(1) the fifth (5th) anniversary of his or her reemployment date or (2) the close
of the first period of five (5) consecutive one-year Breaks in Vesting Service
following the withdrawal.
    
8.5    Service After Severance from Employment.


8.5-1    Service After a Break in Vesting Service.


(a)    Account Before the Break. Years of Service after five (5) consecutive
one-year Breaks in Vesting Service shall not increase the Participant’s vested
interest in his or her account for benefits accrued before such Breaks in
Vesting Service.


(b)    Account After the Break. No service prior to a Break in Vesting Service
will be taken into account in determining a Participant’s vested interest in his
or her account after the Break in Vesting Service until the Participant has
completed one Year of Service after such break.


(1)    General Crediting Rule. Upon completing a Year of Service after
reemployment, the Participant shall be credited with all Years of Service,
including Years of Service prior to the Break in Vesting Service which have not
been forfeited under (b)(2) below, in

36
NORDSTROM 401(k) PLAN & PROFIT SHARING
2014 RESTATEMENT
081500.0005/6047438.1



--------------------------------------------------------------------------------



determining such Participant’s vested interest in that portion of the
Participant’s account balance attributable to contributions, earnings and losses
after the Break in Vesting Service. This 8.5-1(b)(1) shall apply to any
Participant who, at the time of severance of employment, either was vested in
his or her Employer Profit Sharing or Employer Matching Contribution Accounts or
had an account that was subject to the limitations of 9.8 (i.e., an Elective
Deferral Account or a QNEC Account).
(2)    Exclusion of Forfeited Service. This provision applies to a Participant
who experiences a Break in Vesting Service prior to acquiring a nonforfeitable
interest under the Plan, and who subsequently is reemployed by an Employer. This
paragraph does not apply to a Participant who at the time of severance of
employment had an Elective Deferral Account or a QNEC Account because such a
Participant is deemed to have acquired a nonforfeitable interest under the Plan
for purposes of this 8.5-1(b)(2). If this paragraph applies to a Participant and
the Participant’s number of consecutive one (1) year Breaks in Vesting Service
equals or exceeds the greater of (i) five (5), or (ii) the aggregate number of
his of her Years of Service, whether or not consecutive, completed prior to such
Break in Vesting Service (other than Years of Service which may be disregarded
on account of a prior Break in Vesting Service), Years of Service before the
Break in Vesting Service shall not be counted for the purpose of determining the
vested percentage of the Participant’s account balance derived from Employer
contributions to the Plan on the Participant’s behalf after such Break in
Vesting Service.


8.5-2    Return to Service Before a Break in Vesting Service. If a Participant
severs employment with an Employer and subsequently returns to the service of an
Employer without having incurred a Break in Vesting Service, those Years of
Service prior to a Participant’s severance from employment shall be credited on
behalf of the Participant in determining the Participant’s vested interest under
the Plan.


8.5-3    Prior Plan Forfeitures and Exclusions. Notwithstanding anything to the
contrary in this Article VIII, Years of Service permitted to be disregarded
under the terms of a prior version of the Plan while then in effect, shall
continue to be disregarded under the terms of this Plan.


8.6    Forfeiture Reallocation. Notwithstanding anything herein to the contrary,
in the event of a severance for cause pursuant to 8.2, the Participant’s entire
account shall be forfeited immediately and allocated as of the next valuation
date as provided in 6.5. In the event of severance other than pursuant to 8.2,
the forfeited portion of a Participant’s account shall be allocated as of the
Anniversary Date next following the date of severance, as provided in 6.5.


8.7    Maternity/Paternity/Family Absences    . If a Participant is absent from
employment due to a “qualified family absence” then the Participant will be
credited with certain Hours of Service on account of such absence to the extent
necessary, and only to the extent necessary, to avoid a Break in Vesting Service
and a Permanent Break in Eligibility Service. The term “qualified family
absence” shall mean absence (a) by reason of a Participant’s pregnancy, (b) by
reason of the birth of a child to the Participant, (c) by reason of the
placement of a child for adoption by the Participant, (d) for purposes of caring
for a child during a period immediately following the birth or placement by
adoption of that child, or (e) by reason of circumstances which qualify as
family leave

37
NORDSTROM 401(k) PLAN & PROFIT SHARING
2014 RESTATEMENT
081500.0005/6047438.1



--------------------------------------------------------------------------------



under the Family and Medical Leave Act of 1993 (PL 103‑3) and the regulations
thereunder. All absences on account of a single child shall be aggregated and
treated as a single absence. The Participant shall be credited with the number
of Hours of Service equal to the Hours of Service that the Participant would
have been credited on account of the normal work schedule of such Participant
prior to the absence, but in no event will Participant be credited with more
than five hundred one (501) hours on account of a single absence. In the event
that a Participant’s normal working schedule is unknown or cannot be determined,
Participant shall be credited with eight (8) Hours of Service for each regular
working day.


8.7-1    Hours of Service. Hours of Service on account of a qualified absence
shall be credited to the Participant during the Plan Year in which the absence
begins if necessary to prevent a Break in Vesting Service in that Plan Year, or
if such hours are not necessary to prevent a Break in Vesting Service in that
Plan Year, such hours shall be credited to the Participant in the next
succeeding Plan Year. Hours of Service on account of a qualified absence shall
also be credited if necessary to prevent a Permanent Break in Eligibility
Service.


8.7-2    Uniform Rules. The Plan Administrator shall adopt uniform and
reasonable rules for verification of the purpose of absences as well as
determination of the number of days for which there was such an absence. Failure
of a Participant to submit appropriate documentation in a timely manner pursuant
to such rules will result in no credit being given for the period of the
absence.


8.8    Special Vesting on Store or Facility Closure. Effective during and after
1994, whenever a store or facility is completely closed, the following 8.8‑1
through 8.8‑3 shall apply to those Participants employed at the store or
facility at the time of closure who, after the closure, do not become employed
by Employer in another capacity:


8.8-1    Administrator Determinations. The Administrator shall have complete
discretion and power to determine whether a closure has occurred under (a)
below, and, if so, whether either or both of the following (b) or (c) shall
apply to each such former employee. The written terms of such Administrator
determination hereby are incorporated by this reference as part of this Plan.


(a)    Closure Defined. Closure means the stoppage of all functions at a
particular location as determined by the Administrator in its discretion, taking
into account such facts and circumstances as the Administrator deems
appropriate.


(b)    Vesting. The Administrator has discretion whether or not to increase the
vesting percentage, as applied to the pre-closure account attributable to
Employer contributions, for (1) the year of closure or (2) such individual’s
total period of pre-closure service.


(c)    Contribution. The Company has discretion to decide whether or not former
employees who have an account balance at the end of the year of closure will
receive a contribution for the year of closure based on Compensation earned
during such year, notwithstanding the fact that they are not employed on the
Anniversary Date.

38
NORDSTROM 401(k) PLAN & PROFIT SHARING
2014 RESTATEMENT
081500.0005/6047438.1



--------------------------------------------------------------------------------





8.8-2    Severance Defined. A Participant is deemed to have severed employment
as a result of the closure if such Participant was employed by such store or
facility on the date of the closure, and is not employed at another store or
facility of the Employer within ninety (90) days after the date of Participant’s
severance of employment connected with the closed store or facility. A
Participant will not be treated as having commenced work for an Employer if the
Participant works less than forty (40) hours during such ninety (90) day period.


8.8-3    Reemployment. Participants reemployed after receiving closure benefits
under 8.8‑1 in their pre-severance account nonetheless will be subject to the
vesting schedule contained at 8.1, disregarding any special vesting credit under
8.8‑1, with respect to the amount of the account attributable to contributions
made for service after reemployment.


ARTICLE IX. ELIGIBILITY TO RECEIVE BENEFITS


9.1    Normal Retirement Benefits. A Participant shall be eligible for normal
retirement benefits upon attaining age sixty (60), which is the Normal
Retirement Date under the Plan. Distribution of benefits on severance of
employment at or after the Normal Retirement Date shall be made in accordance
with the provisions of Article X. Any Participant who continues to work for an
Employer after the Normal Retirement Date may, pursuant to 10.3, direct the
Administrator to defer distribution of the Participant’s account until after the
Participant’s actual severance of employment.


9.2    Disability Benefits. Upon a Participant’s Disability, prior to his or her
Normal Retirement Date or other severance of employment, the Participant shall
be entitled to a distribution of benefits hereunder upon written notification to
the Administrator and verification of the Participant’s Disability by the
Administrator. All amounts credited to a Participant’s account shall become
fully vested upon the Participant’s Disability prior to his or her Normal
Retirement Date or other severance of employment. Distribution of benefits on
account of Disability shall be made in accordance with the provisions of
Article X.


9.3    Death Benefits    . Upon a Participant’s death before his or her Normal
Retirement Date, or other severance of employment, the Participant’s designated
beneficiary shall be entitled to a distribution of benefits hereunder upon
written notification to the Administrator and verification of the Participant’s
death by the Administrator. All amounts credited to a Participant’s account
shall become fully vested upon the Participant’s death prior to his or her
Normal Retirement Date or other severance of employment. Distribution of
benefits on account of Participant’s death shall be made to the surviving
beneficiary or beneficiaries designated by the Participant or determined as
provided herein, in accordance with the provisions of Article X.


9.3-1    Designation of Beneficiary. At the time of hire an Employee may
designate the beneficiary of any benefits which may become payable to a
beneficiary of a deceased Participant in this Plan. Such designation shall be a
signed writing. Any such beneficiary designation may be revoked or changed by a
subsequent signed writing. If the Participant is married and the designated
beneficiary is not the Participant’s spouse, the spouse must consent to the
designation by a signed

39
NORDSTROM 401(k) PLAN & PROFIT SHARING
2014 RESTATEMENT
081500.0005/6047438.1



--------------------------------------------------------------------------------



writing witnessed by a representative of the Plan or notarized by a notary
public. No beneficiary designation or revocation or change thereof shall be
effective until such writing is furnished to the Administrator or its agent. The
revocation of a beneficiary designation shall not require the consent of any
beneficiary. Any designation filed on a later date shall be deemed to entirely
revoke any designation filed on an earlier date unless otherwise expressly
stated in the later designation.


9.3-2    Effect of Divorce. If a Participant and his or her named beneficiary
are or become married and thereafter their marriage is dissolved by entry of a
decree of dissolution or other court order having the effect of dissolving the
marriage, then such pre-divorce beneficiary designation shall be deemed
automatically revoked as to such beneficiary spouse as of the date of such
dissolution unless the death benefit rights of such former spouse are
subsequently reaffirmed by a qualified domestic relations order or the
Participant’s subsequent written designation. However, distribution of a
deceased Participant’s account in accordance with his or her latest beneficiary
designation filed with the Administrator shall completely discharge the
Employer, the Administrator and the Trustee and they shall have no duty to
inquire into, or act on any information concerning, whether a Participant’s
marriage has been dissolved and his or her beneficiary designation thereby
revoked as to his or her spouse.


9.3-3    Alternate Payee. For purposes of this 9.3, an alternate payee named in
a qualified domestic relations order shall be treated as a Participant.


9.3-4    Deemed Beneficiary. If no beneficiary designation has been made, or if
the designated beneficiary has predeceased the Participant, then the Participant
will be deemed to have designated the following as his or her surviving
beneficiaries and contingent beneficiaries with priority in the order named
below:


(a)    Death Before January 1, 2011. If the Participant dies before January 1,
2011:
(1)first, to the Participant’s surviving spouse, as defined under federal law;


(2)    next, to his or her children, in equal shares;


(3)    next, to his or her parents, in equal shares;


(4)    next, to his or her brothers and sisters, in equal shares; or


(5)    next, to his or her estate.


(b)    Death On or After January 1, 2011. If the Participant dies on or after
January 1, 2011:


(1)
first, to the Participant’s surviving spouse, as defined under federal law; or




40
NORDSTROM 401(k) PLAN & PROFIT SHARING
2014 RESTATEMENT
081500.0005/6047438.1



--------------------------------------------------------------------------------



(2)
if the Participant does not have a surviving spouse, to his or her estate.



9.3-5    Surviving Beneficiary. For purposes of determining the appropriate
named or deemed beneficiary or contingent beneficiary, an individual is
considered to survive the Participant if that individual is alive seven days
after the date of the Participant’s death.


9.4    Benefits on Severance from Employment. Upon the severance of a
Participant’s employment with the Employer prior to his or her death, Disability
or Retirement, the Participant shall be entitled to distribution of his or her
vested account balance. Distribution of benefits on account of a Participant’s
severance from employment with the Employer as provided herein shall be made to
the Participant in accordance with the provisions of Article X. A change in
employment from Employee to Leased Employee status shall not be considered a
severance from employment for purposes of this 9.4.


9.5    Accelerated Benefit Option. A terminally ill Participant, as defined
herein, shall be entitled to an early distribution of a portion of his or her
benefits upon written notification to the Administrator and verification of the
Participant’s terminal illness by the Administrator. The Participant entitled to
receive a distribution pursuant to this accelerated benefit option may receive a
distribution of any Rollover Account, in addition to any vested Employer Profit
Sharing Contributions and Employer Matching Contributions, including earnings
thereon, which have been held by the Plan for at least twenty-four (24) months.
Distribution of benefits on account of terminal illness shall be made in
accordance with the provisions of 10.6 as an in-service withdrawal, but without
the requirement that the Participant have attained age fifty-nine and one-half
(59½). A Participant shall be deemed to be terminally ill when, by reason of a
medically determinable physical condition, the Participant’s life expectancy is
less than twenty-four (24) months. The Participant’s terminally ill condition
and probable life expectancy must be certified by a physician acceptable to both
the Participant and the Administrator.


9.6    In-Service Withdrawals. A Participant who continues working after
attaining age fifty-nine and one-half (59½) may elect partial in-service
withdrawals in accordance with Section 10.6.


9.7    Hardship Withdrawals    . At the direction of the Administrator and in
accordance with uniform rules consistently applied, the Administrator may direct
the Trustee to distribute a Participant’s Rollover Account, Elective Deferral
Contributions and Employer Profit Sharing Contributions to the Participant in
the case of “hardship” pursuant to 9.7-1 to -7 below. Excepting Participants who
receive a hardship distribution under Section 9.7-2(g), a Participant receiving
a hardship distribution will be ineligible to make Salary Deferral Contributions
(including Catch-up Contributions) for the period of six (6) consecutive months
following the hardship withdrawal.



41
NORDSTROM 401(k) PLAN & PROFIT SHARING
2014 RESTATEMENT
081500.0005/6047438.1



--------------------------------------------------------------------------------



9.7-1    Maximum Amount. Withdrawals shall not exceed the lesser of:


(a)    the value of the Participant’s Rollover Account, Elective Deferral
Account and Employer Profit Sharing Contributions Account on the date the
withdrawal is processed; or


(b)    the sum of (3) the Participant’s total Elective Deferral Contributions to
the Plan, excluding any investment earnings, and (4) the combined value of the
Participant’s Employer Profit Sharing Contributions Account and Rollover Account
on the date the withdrawal is processed.


9.7-2    Hardship. The term “hardship” as used herein shall mean an immediate
and heavy financial need resulting from any one or more of (a) through (g),
below:


(a)    uninsured expenses for (or necessary to obtain) medical or dental care
that would be deductible under Code § 213(d) (determined without regard to
whether the expenses exceed 7.5% of the Participant’s adjusted gross income)
incurred or to be incurred by the Participant or the Participant’s spouse or
dependents (where a Participant’s dependents include Participant’s noncustodial
children who are treated as dependents pursuant to Code § 213(d)(5), provided
however that expenses with respect to any such noncustodial children exclude
nonprescription drugs or medicine, other than insulin);


(b)    costs directly related to the purchase (excluding mortgage payments) of a
principal residence for the Participant;


(c)    payment of tuition, related educational fees, and room and board expenses
for up to the next twelve (12) months of post-secondary education for the
Participant or the Participant’s spouse, children or dependents;


(d)    payments necessary to prevent the eviction of Participant from his or her
principal residence or to prevent foreclosure on the mortgage of Participant’s
principal residence;


(e)    payments for burial or funeral expenses for the Participant’s deceased
parent, spouse, children or dependents;


(f)    uninsured expenses for the repair of damage to the Participant’s
principal residence that would qualify for the casualty deduction under Code §
165 (determined without regard to whether the loss exceeds 10% of the
Participant’s adjusted gross income); or


(g)    expenses resulting from the 2012 Hurricane Sandy disaster, if (1) the
distribution is requested by an Employee or former Employee whose principal
residence or place of employment on October 26, 2012 was located in one of the
counties or Tribal Nations identified as federally declared disaster areas
because of the devastation caused by Hurricane Sandy, or whose lineal ascendant
or descendant, dependent or spouse had a principal residence or place of

42
NORDSTROM 401(k) PLAN & PROFIT SHARING
2014 RESTATEMENT
081500.0005/6047438.1



--------------------------------------------------------------------------------



employment in one of those counties or Tribal Nations on that date; and (2) the
hardship withdrawal occurs on or after October 26, 2012 and no later than
February 1, 2013.


In addition, a hardship withdrawal may include an amount necessary to satisfy
any tax obligation which becomes payable on account of a distribution for any
hardship described in (a) through (g), above. For purposes of this 9.7-2, the
term “dependents” shall have the meaning prescribed under Code § 152, without
regard to subsections (b)(1), (b)(2) and (d)(1)(B).


9.7-3    Representation that Distribution is Necessary to Satisfy Financial
Need. A distribution under 9.7 can only be made to the extent it is necessary to
satisfy an immediate and heavy financial need.


(a)    A distribution is necessary to satisfy an immediate and heavy financial
need only to the extent that:


(1) the amount of the distribution is not in excess of the amount required to
satisfy the financial need; and


(2) the financial need cannot be satisfied from other resources reasonably
available to the Participant, as determined by the Administrator on the basis of
all relevant facts and circumstances.


(b)    Excepting hardship withdrawals made under Section 9.7-2(g), the
Administrator shall require the Participant to provide written certification of
the facts and circumstances establishing that Participant has met one of the
hardship categories and may consider other relevant evidence. Such written
certification shall require the Participant to represent that the financial need
cannot reasonably be relieved: (1) through reimbursement or compensation by
insurance or otherwise; (2) by liquidation of the Participant’s assets; (3) by
cessation of Elective Deferrals under the Plan; (4) by other currently available
distributions and nontaxable loans under the Plan and under any other plan
maintained by the Employer or by any other employer; or (5) by borrowing from
commercial sources on reasonable commercial terms in an amount sufficient to
satisfy the need. A Participant’s need cannot reasonably be relieved by taking
one of the above actions (1) through (5) if the effect would be to increase the
amount of the need.


(c)    For purposes of (a)(2), the Administrator is entitled to rely on the
Participant’s representation made pursuant to (b), unless the Administrator has
actual knowledge to the contrary.


9.7-4    Fee. The Administrator may charge a reasonable fee for processing
hardship withdrawals.


9.7-5    Valuation. In the event a hardship withdrawal is made by a Participant
other than at a regular Valuation Date, the allocation of investment gains and
losses to the account shall be made as if such withdrawal had occurred on the
preceding Valuation Date, and no gains or losses

43
NORDSTROM 401(k) PLAN & PROFIT SHARING
2014 RESTATEMENT
081500.0005/6047438.1



--------------------------------------------------------------------------------



allocable to the withdrawn funds shall be credited therefor, except that a
Participant’s Nordstrom Stock Account, if any, shall be valued to the date of
withdrawal.


9.7-6    Withdrawal Precludes Match. Notwithstanding anything in the Plan to the
contrary, Elective Deferral Contributions made with respect to any given Plan
Year are not treated as eligible for Employer Matching Contributions to the
extent such Elective Deferral Contributions are withdrawn during such Plan Year;
for purposes of this paragraph, hardship distributions withdrawn during a Plan
Year shall be deemed to be made from the most recent Elective Deferral
Contributions made by the Participant. There are no Employer Matching
Contributions on Catch-up Contributions under any circumstances.


9.7-7    Ordering Rule. Excepting hardship withdrawals made under Section
9.7-2(g), hardship withdrawals are not available unless and until the
Participant has first exhausted all other sources of funds to satisfy the
hardship, including but not limited to Participant loans available from this
Plan. Hardship withdrawals of Elective Deferral Contributions are not available
unless and until the Participant has first exhausted hardship withdrawals of any
Rollover Account. In addition, hardship withdrawals of Employer Profit Sharing
Contributions are not available unless and until the Participant has first
exhausted hardship withdrawals of Elective Deferral Contributions.


9.7-8    Designated Roth Contributions Not Eligible. No portion of the
designated Roth contributions account shall be eligible for hardship withdrawal.


9.8    Restriction on Distributions of Elective Deferrals. Amounts attributable
to Elective Deferral Contributions and QNECs under this Plan may not be
distributed prior to the occurrence of one of the following events: severance of
employment with all Employers, the Participant’s death or Disability, the
Participant’s attaining age fifty-nine and one-half (59½), or the Participant’s
establishment of a hardship under 9.7.


9.9    Military Service Distributions. Effective January 1, 2009, an Employee
who is on a leave of absence for active military service for more than 30 days
shall be treated as having incurred a severance from employment under Section
9.4 and, consequently, may request and receive a distribution of any amount
which is attributable to Employee Contributions under Section 5.2 or 5.3 of the
Plan.




ARTICLE X. METHOD OF PAYMENT OF BENEFITS


10.1    Distribution of Benefits.


10.1-1    Lump Sum Payment. Upon the occurrence of any of the events specified
in Article IX requiring or permitting a distribution of benefits to a
Participant or his or her beneficiary, the Administrator shall instruct the
Trustee to distribute benefits, determined in accordance with 10.2, below, in a
single lump sum payment unless the Trustee receives a timely election for a
different form of benefit. If the present value of a Participant’s benefit
exceeds $1,000 and the

44
NORDSTROM 401(k) PLAN & PROFIT SHARING
2014 RESTATEMENT
081500.0005/6047438.1



--------------------------------------------------------------------------------



benefit is Immediately Distributable (see 10.1-3), the Administrator must obtain
the consent of the Participant for the distribution. For purposes of applying
the $1,000 threshold in the preceding sentence, the Plan shall disregard the
balance in a Participant’s rollover account for distributions from this Plan
made after March 28, 2005 and before April 1, 2010, and shall include the
balance in a Participant’s rollover account for distributions from this Plan
made on or after April 1, 2010. Consent of the Participant shall be written.


10.1-2    Consent to Distribution. The consent of the Participant shall be
obtained in writing within the one hundred eighty (180) day period ending on the
annuity starting date. The annuity starting date is the first day of the first
period for which an amount is paid as an annuity or any other form. The
Administrator shall notify the Participant of the right to defer any
distribution until the benefit is no longer Immediately Distributable and shall
explain any optional form of benefit under the Plan. The consent of the
Participant shall not be required to the extent that a distribution is permitted
to be made without consent (under 10.1-1) or required to be made to satisfy Code
§§ 401(a)(9) or 415. In addition, upon termination of this Plan if the Plan does
not offer an annuity option, the Participant’s account balance may, without the
Participant’s consent, be distributed to the Participant or transferred to
another defined contribution plan (other than an employee stock ownership plan
as defined in Code § 4975(e)(7)) within the same controlled group.


10.1-3    Immediately Distributable. An account balance is immediately
distributable upon occurrence of a distribution event under Article IX prior to
the time the Participant attains the later of age 62 or the Normal Retirement
Date under Section 9.1.


10.1-4    Spousal Consent. Effective for distributions on and after January 1,
2010, spousal consent is not required for distributions from the Plan. For
distributions prior to January 1, 2010, the spousal consent provisions of the
Plan in effect at the time of distribution apply.


10.1-5    Social Security Not Relevant. Notwithstanding any other provisions of
this Plan, any benefits payable under this Plan shall not be decreased by reason
of any increase in the benefit levels payable under Title II of the Social
Security Act or any increase in the wage base under Title II.


10.2    Valuation of Account. The benefit payable to a Participant or his or her
beneficiary in accordance with Article IX shall be determined as of the
Valuation Date immediately preceding the date of distribution. Contributions
allocated to a Participant under Articles V and VI, but which have not yet been
deposited to the Participant’s account as of the date of distribution, shall not
be payable to such Participant until such contributions have actually been
deposited.


10.3    Time of Distribution.


10.3-1    General Rule. Subject to the consent requirements of 10.1, the benefit
payable to a Participant or beneficiary shall be made as soon as
administratively practicable following the occurrence of a distribution event
described in Article IX and, if applicable, such Participant’s request and
consent to such distribution.



45
NORDSTROM 401(k) PLAN & PROFIT SHARING
2014 RESTATEMENT
081500.0005/6047438.1



--------------------------------------------------------------------------------



10.3-2    Statutory Deadlines. Unless the Participant otherwise elects in
writing, payments hereunder must begin not later than sixty (60) days after (a)
or (b):


(a)    The end of the Plan Year in which the Participant (1) attains age sixty
(60), (2) reaches the tenth anniversary of the date he or she commenced
participation in the Plan, or (3) severs employment, whichever of (1), (2) or
(3) is latest; or


(b)    If the Trustee or Administrator requires information which is not
available before that latest date under (a), the payments shall begin no later
than sixty (60) days after that information is supplied.


10.3-3    Election to Defer Payment.


(a)    Written Election. A Participant may elect in writing that a payment to
him or her of any benefit under this Plan will commence at a date later than the
date specified under 10.3‑1 and 10.3‑2 above. Any such election shall be signed
by the Participant and shall state the date payments are to commence. In any
event, a Participant making such election shall be required to commence the
receipt of his or her retirement benefit no later than the Participant’s
required beginning date under Article XI.


(b)    Deemed Election. Notwithstanding the foregoing, the failure of a
Participant to consent to a distribution while a benefit is Immediately
Distributable, within the meaning of 10.1-3 of the Plan, shall be deemed to be
an election to defer commencement of payment of any benefit sufficient to
satisfy this section.


10.4    Form of Payment.


10.4-1    Cash Payment. Except as provided in section 10.4-2, all distributions
from the Plan shall be made in the form of cash.


10.4-2    In-Kind Distributions. In the following circumstances, the Plan shall
make an in-kind distribution of benefits.


(a)    Company Stock. If the Participant’s Plan account holds Company stock and
the Participant or beneficiary requests an in-kind distribution of the shares,
the Administrator shall instruct the Trustee to distribute the shares in lieu of
their cash equivalent, in a manner that is consistent with the rules set forth
in 1.02-2(f) of the Nordstrom Retirement Plan Participant Investment Appendix.


(b)    Non-Marketable Security. If the Participant’s Plan account holds a
security that is not publicly traded on an established securities market (i.e.,
a non-publicly traded security) at the time that the Participant or beneficiary
requests a distribution, the Administrator shall instruct the Trustee to make an
in-kind distribution of such non-publicly traded security, in lieu of cash.



46
NORDSTROM 401(k) PLAN & PROFIT SHARING
2014 RESTATEMENT
081500.0005/6047438.1



--------------------------------------------------------------------------------



(c)    Insurance. If a Participant has elected to have a portion of his or her
Plan account invested in insurance in accordance with Article VII and whether or
not any such policy is in force at the time of the distribution to the
Participant, the aggregate of the premiums paid for the policy or policies on
his or her life shall be deducted from the amount of his or her vested interest
and any policy or policies then in effect on his or her life shall be
distributed to him or her as a part of his or her vested interest.


10.5    Qualified Domestic Relations Orders    . Subject to the procedures
established by the Administrator under 14.3, benefits may be paid from the
nonforfeitable balance of a Participant’s accounts in accordance with a
qualified domestic relations order (“QDRO”) as defined in Code § 414(p) without
regard to whether the Participant has attained the “earliest retirement age,” as
defined in Code § 414(p).


10.6    Partial Withdrawals. A Participant who is entitled to a distribution
under Article IX may elect partial withdrawals of his or her vested account
balance in lieu of a lump sum distribution of his or her entire vested account
balance. For Plan Years commencing prior to January 1, 2014, no withdrawal of
less than $5,000 (or the balance of the account, if less) may be made. Partial
withdrawals are subject to the consent requirements of 10.1 and may be subject
to a reasonable administrative fee. For purposes of withdrawals under this
section, a Participant’s account shall be valued as of the Valuation Date
immediately preceding the date of withdrawal. Amounts in a Participant’s
designated Roth contributions account are not eligible for partial withdrawals.


10.7    Rollovers.


10.7-1    Direct Rollover Election. Notwithstanding any provision of the Plan to
the contrary that would otherwise limit a distributee’s election under this
section, a distributee may elect, at the time and in the manner prescribed by
the Plan Administrator, to have any portion of an eligible rollover distribution
paid directly to an eligible retirement plan specified by the distributee in a
direct rollover.


10.7-2    Definitions. For purposes of this section, certain terms shall be
defined as follows:


(a)    Eligible Rollover Distribution.


(1)    General Rule. An eligible rollover distribution is any distribution of
all or any portion of the balance to the credit of the distributee, except that
an eligible rollover distribution does not include: any distribution that is one
of a series of substantially equal periodic payments (not less frequently than
annually) made for the life (or life expectancy) of the distributee and the
distributee’s designated beneficiary, or for a specified period of ten (10)
years or more; any distribution to the extent such distribution is required
under Code § 401(a)(9); any withdrawal on account of hardship; or, except as
provided in (2), the

47
NORDSTROM 401(k) PLAN & PROFIT SHARING
2014 RESTATEMENT
081500.0005/6047438.1



--------------------------------------------------------------------------------



portion of any distribution that is not includible in the distributee’s gross
income (disregarding these rollover rules).


(2)    Special Rule for After-tax Amounts. A portion of a distribution shall not
fail to be an eligible rollover distribution merely because the portion consists
of after-tax employee contributions that are not includible in gross income upon
distribution. However, any such portion shall be distributed only to an
individual retirement account or annuity described in Code § 408(a) or (b), or
to a qualified defined contribution plan described in Code § 401(a) or § 403(a)
that agrees to separately account for transferred amounts, including separately
accounting for the portion that is includible in gross income and the portion
that is not includible in gross income.


(b)    Eligible Retirement Plan. An eligible retirement plan is one of the
following that accepts the Participant’s eligible rollover distribution:


(1)    an individual retirement account described in Code § 408(a);


(2)    an individual retirement annuity described in Code § 408(b);


(3)    an annuity plan described in Code § 403(a);


(4)    an annuity contract described in Code § 403(b);


(5)    a qualified trust described in Code § 401(a);


(6)    an eligible deferred compensation plan described in Code § 457(b) that is
maintained by a state, a political subdivision of a state, or any agency or
instrumentality of a state or political subdivision of a state and that agrees
to separately account for amounts transferred into such plan from this Plan; or


(7)    for eligible rollover distributions after December 31, 2007, a Roth
individual retirement account described in Code § 408A.


This definition of an “eligible retirement plan” also applies in the case of a
distribution to a Participant’s surviving spouse, or to a spouse or former
spouse who is the alternate payee under a qualified domestic relations order, as
defined in Section 10.5. For a non-spouse designated beneficiary, an “eligible
retirement plan” means only an individual retirement account under Code § 408(a)
or an individual retirement annuity under Code § 408(b) and only if the transfer
is a direct rollover.


(c)    Distributee: A distributee includes an employee or former employee. In
addition, the employee’s or former employee’s surviving spouse and the
employee’s or former employee’s spouse or former spouse who is the alternate
payee under a qualified domestic relations order, as defined in Code § 414(p),
are distributees with regard to the interest of the spouse or former spouse. A
distributee includes the Participant’s non-spouse designated beneficiary.

48
NORDSTROM 401(k) PLAN & PROFIT SHARING
2014 RESTATEMENT
081500.0005/6047438.1



--------------------------------------------------------------------------------





(d)    Direct Rollover: A direct rollover is a payment by the Plan to the
eligible retirement plan specified by the distributee.


10.7-3    Rollover of Designated Roth Contributions. A direct rollover of a
distribution from a Participant’s account attributable to designated Roth
contributions under the Plan can be made only to a designated Roth contributions
account under an applicable retirement plan described in Code § 402A(e)(1) or to
a Roth IRA described in Code § 408A, and only to the extent the rollover is
permitted under the rules of Code § 402(c).


10.8    Administration of Unclaimed Benefits.


10.8-1    Forfeiture of Unclaimed Benefits. If at, after, or during the time
when a benefit is payable to any Participant or beneficiary, the Administrator,
upon request of the Trustee or at its own instance, mails to the Participant or
beneficiary at his or her last known address, a written demand for his or her
then address, or for satisfactory evidence of his or her continued life, or
both, and, if the Participant or beneficiary fails to furnish the information to
the Administrator within thirty (30) days from the mailing of the demand, then
the benefit shall be forfeited and held in the forfeiture suspense account under
section 6.5, subject to restoration under section 10.8-2, below.


10.8-2    Restoration of Unclaimed Benefits. If a Participant or beneficiary
whose benefit has been forfeited under section 10.8-1 above thereafter is
located and requests payment of such benefits, and if the Plan has not
terminated (or if the Plan has been terminated, all benefits have not yet been
distributed), then the benefit of such Participant or beneficiary shall be
restored, without any adjustment for investment earnings through the restoration
date. The Administrator shall restore the benefit using the forfeiture suspense
account pursuant to section 6.5-3. However, if any such unclaimed benefit has
not been restored by the time the Plan terminates and all benefits are
distributed, the forfeiture of such unclaimed benefit will be irrevocable.




ARTICLE XI. MINIMUM DISTRIBUTION REQUIREMENTS


11.1    General Rules    


11.1-1    Effective Date. The provisions of this article will apply for purposes
of determining required minimum distributions for calendar years beginning on
and after January 1, 2003.


11.1-2    Precedence. The requirements of this article will take precedence over
any inconsistent provisions of the Plan.


        

49
NORDSTROM 401(k) PLAN & PROFIT SHARING
2014 RESTATEMENT
081500.0005/6047438.1



--------------------------------------------------------------------------------



11.1-3    Requirements of Treasury Regulations Incorporated. All distributions
required under this article will be determined and made in accordance with the
Treasury regulations under Code § 401(a)(9).


11.1-4    TEFRA Section 242(b)(2) Elections. Notwithstanding the other
provisions of this article, distributions may be made under a designation made
before January 1, 1984, in accordance with section 242(b)(2) of the Tax Equity
and Fiscal Responsibility Act (TEFRA) and the provisions of the plan that relate
to section 242(b)(2) of TEFRA.


11.2     Time and Manner of Distribution.


11.2-1    Required Beginning Date. The Participant’s entire interest will be
distributed, or begin to be distributed, to the Participant no later than the
Participant’s required beginning date, as defined in section 11.5-5.


11.2-2    Death of Participant Before Distributions Begin. If the Participant
dies before distributions begin, the Participant’s entire interest will be
distributed, or begin to be distributed, no later than as follows:


(a)     Surviving Spouse Beneficiary.    If the Participant's surviving spouse
is the Participant’s sole designated beneficiary, then distributions to the
surviving spouse must begin by December 31 of the calendar year immediately
following the calendar year in which the Participant dies, or by December 31 of
the calendar year in which the Participant would have attained age 70½, if
later.


(b)    Non-Spouse Beneficiary.    If the Participant’s surviving spouse is not
the Participant’s sole designated beneficiary, then distributions to the
designated beneficiary must begin by December 31 of the calendar year
immediately following the calendar year in which the Participant dies.


(c)    Absence of Beneficiary.    If there is no designated beneficiary as of
September 30 of the year following the year of the Participant’s death, the
Participant’s entire interest will be distributed by December 31 of the calendar
year containing the fifth anniversary of the Participant's death.


(d)    Death of Surviving Spouse.    If the Participant’s surviving spouse is
the Participant’s sole designated beneficiary and the surviving spouse dies
after the Participant but before distributions to the surviving spouse begin,
this section 11.2-2, other than section 11.2-2(a), will apply as if the
surviving spouse were the Participant.


For purposes of this section 11.2 and section 11.4, unless section 11.2-2(d)
applies, distributions are considered to begin on the Participant’s required
beginning date. If section 11.2-2(d) applies, distributions are considered to
begin on the date distributions are required to begin to the surviving spouse
under section 11.2-2(a). If distributions under an annuity purchased from an
insurance company irrevocably commence to the Participant before the
Participant’s required

50
NORDSTROM 401(k) PLAN & PROFIT SHARING
2014 RESTATEMENT
081500.0005/6047438.1



--------------------------------------------------------------------------------



beginning date (or to the Participant’s surviving spouse before the date
distributions are required to begin to the surviving spouse under section
11.2-2(a)), the date distributions are considered to begin is the date
distributions actually commence.


11.2-3    Forms of Distribution. Unless the Participant’s interest is
distributed in the form of an annuity purchased from an insurance company or in
a single sum on or before the required beginning date, as of the first
distribution calendar year distributions will be made in accordance with
sections 11.3 and 11.4 of this article. If the Participant's interest is
distributed in the form of an annuity purchased from an insurance company,
distributions thereunder will be made in accordance with the requirements of
Code § 401(a)(9) and the Treasury regulations.


11.3     Required Minimum Distributions During Participant’s Lifetime    .


11.3-1    Amount of Required Minimum Distribution For Each Distribution Calendar
Year. During the Participant’s lifetime, the minimum amount that will be
distributed for each distribution calendar year is the lesser of:


(a)    General Rule. The quotient obtained by dividing the Participant's account
balance by the distribution period in the Uniform Lifetime Table set forth in
section 1.401(a)(9)-9 of the Treasury regulations, using the Participant’s age
as of the Participant’s birthday in the distribution calendar year; or


(b)    Surviving Spouse. If the Participant’s sole designated beneficiary for
the distribution calendar year is the Participant’s spouse, the quotient
obtained by dividing the Participant’s account balance by the number in the
Joint and Last Survivor Table set forth in section 1.401(a)(9)-9 of the Treasury
regulations, using the Participant’s and spouse’s attained ages as of the
Participant’s and spouse’s birthdays in the distribution calendar year.


11.3-2    Lifetime Required Minimum Distributions Continue Through Year of
Participant’s Death. Required minimum distributions will be determined under
this section 11.3 beginning with the first distribution calendar year and up to
and including the distribution calendar year that includes the Participant’s
date of death.


11.4    Required Minimum Distributions After Participant’s Death    .


11.4-1    Death On or After Date Distributions Begin.


(a)    Participant Survived by Designated Beneficiary. If the Participant dies
on or after the date required minimum distributions begin and there is a
designated beneficiary, the minimum amount that will be distributed for each
distribution calendar year after the year of the Participant’s death is the
quotient obtained by dividing the Participant's account balance by the longer of
the remaining life expectancy of the Participant or the remaining life
expectancy of the Participant’s designated beneficiary, determined as follows:



51
NORDSTROM 401(k) PLAN & PROFIT SHARING
2014 RESTATEMENT
081500.0005/6047438.1



--------------------------------------------------------------------------------



(1)    The Participant’s remaining life expectancy is calculated using the age
of the Participant in the year of death, reduced by one for each subsequent
year.


(2)    If the Participant’s surviving spouse is the Participant’s sole
designated beneficiary, the remaining life expectancy of the surviving spouse is
calculated for each distribution calendar year after the year of the
Participant’s death using the surviving spouse’s age as of the spouse’s birthday
in that year. For distribution calendar years after the year of the surviving
spouse’s death, the remaining life expectancy of the surviving spouse is
calculated using the age of the surviving spouse as of the spouse’s birthday in
the calendar year of the spouse’s death, reduced by one for each subsequent
calendar year.


(3)    If the Participant’s surviving spouse is not the Participant’s sole
designated beneficiary, the designated beneficiary’s remaining life expectancy
is calculated using the age of the beneficiary in the year following the year of
the Participant’s death, reduced by one for each subsequent year.


(b)     No Designated Beneficiary. If the Participant dies on or after the date
required minimum distributions begin and there is no designated beneficiary as
of September 30 of the year after the year of the Participant’s death, the
minimum amount that will be distributed for each distribution calendar year
after the year of the Participant’s death is the quotient obtained by dividing
the Participant's account balance by the Participant’s remaining life expectancy
calculated using the age of the Participant in the year of death, reduced by one
for each subsequent year.


11.4-2    Death Before Date Distributions Begin.


(a)    Participant Survived by Designated Beneficiary. If the Participant dies
before the date required minimum distributions begin and there is a designated
beneficiary, the minimum amount that will be distributed for each distribution
calendar year after the year of the Participant’s death is the quotient obtained
by dividing the Participant's account balance by the remaining life expectancy
of the Participant’s designated beneficiary, determined as provided in section
11.4-1.


(b)    No Designated Beneficiary. If the Participant dies before the date
required minimum distributions begin and there is no designated beneficiary as
of September 30 of the year following the year of the Participant’s death,
distribution of the Participant's entire interest will be completed by December
31 of the calendar year containing the fifth anniversary of the Participant's
death.


(c)    Death of Surviving Spouse Before Distributions to Surviving Spouse Are
Required to Begin. If the Participant dies before the date required minimum
distributions begin, the Participant’s surviving spouse is the Participant’s
sole designated beneficiary, and the surviving spouse dies before distributions
are required to begin to the surviving spouse under section 11.2-2(a), this
section 11.4-2 will apply as if the surviving spouse were the Participant.



52
NORDSTROM 401(k) PLAN & PROFIT SHARING
2014 RESTATEMENT
081500.0005/6047438.1



--------------------------------------------------------------------------------



11.5    Definitions.


11.5-1    Designated beneficiary. The individual who is designated as the
beneficiary under section 9.3 of the Plan is the designated beneficiary under
Code § 401(a)(9) and section 1.401(a)(9)-1, Q&A-4 of the Treasury regulations.
For purposes of this Article XI, if the Participant has not designated a
beneficiary or if a Participant-designated beneficiary does not survive the
Participant, then the designated beneficiary shall be determined under the
priority rules set forth in section 9.3-4(a) through (d). If there is more than
one individual within the highest priority class under 9.3-4(a) through (d), the
individual with the shortest life expectancy will be the designated beneficiary
for purposes of Article XI.


11.5-2    Distribution calendar year. A calendar year for which a minimum
distribution is required. For distributions beginning before the Participant’s
death, the first distribution calendar year is the calendar year immediately
preceding the calendar year that contains the Participant's required beginning
date. For distributions beginning after the Participant’s death, the first
distribution calendar year is the calendar year in which distributions are
required to begin under section 11.2. The required minimum distribution for the
Participant's first distribution calendar year will be made on or before the
Participant's required beginning date. The required minimum distribution for
other distribution calendar years, including the required minimum distribution
for the distribution calendar year in which the Participant's required beginning
date occurs, will be made on or before December 31 of that distribution calendar
year.


11.5-3    Life expectancy. Life expectancy as computed by use of the Single Life
Table in section 1.401(a)(9)-9 of the Treasury regulations.


11.5-4    Participant’s account balance. The account balance as of the last
Valuation Date in the calendar year immediately preceding the distribution
calendar year (valuation calendar year) increased by the amount of any
contributions made and allocated or forfeitures allocated to the account balance
as of dates in the valuation calendar year after the Valuation Date and
decreased by distributions made in the valuation calendar year after the
Valuation Date. The account balance for the valuation calendar year includes any
amounts rolled over or transferred to the plan either in the valuation calendar
year or in the distribution calendar year if distributed or transferred in the
valuation calendar year.


11.5-5     Required beginning date.


(a)    Permissive Rule. Participants who remain Employees, and who are not five
percent (5%) owners (described in 11.5-5(c)), may elect to continue to treat
their required beginning date as the first day of April of the calendar year
following the calendar year in which the Participant attains age seventy and
one-half (70½).



53
NORDSTROM 401(k) PLAN & PROFIT SHARING
2014 RESTATEMENT
081500.0005/6047438.1



--------------------------------------------------------------------------------



(b)    Mandatory Rule.


(1)    Non Five Percent (5%) Owner. The required beginning date of a Participant
who is not a five percent (5%) owner is the first day of April of the calendar
year following the later of the calendar year in which the Participant attains
age seventy and one-half (70½), or the calendar year in which the Participant
retires.


(2)    Five Percent (5%) Owner. The required beginning date of a Participant who
is a five percent (5%) owner during any year beginning after December 31, 1979,
is the first day of April following the later of:


(A) the calendar year in which the Participant attains age seventy and one-half
(70½); or


(B) the earlier of the calendar year in which the Participant becomes a five
percent (5%) owner, or the calendar year in which the Participant retires.


(c)    Five Percent (5%) Owner.


(1)    Defined. A Participant is treated as a five percent (5%) owner for
purposes of this section if such Participant is a five percent (5%) owner as
defined in Code § 416(i) (determined in accordance with Code § 416 but without
regard to whether the plan is top heavy) at any time during the Plan Year ending
with or within the calendar year in which such owner attains age sixty-six and
one-half (66½) or any subsequent plan year.


(2)    Continued Distribution. Once distributions have begun to a five percent
(5%) owner under this section, they must continue to be distributed, even if the
Participant ceases to be a five percent (5%) owner in a subsequent year.


11.6    Suspension of 2009 Required Minimum Distributions. In accordance with
the Worker, Retiree, and Employer Recovery Act of 2008, the 2009 calendar year
shall not be treated as a distribution calendar year under Section 11.5-2.
Accordingly, required minimum distributions attributable to 2009 shall be
suspended. In addition, to the extent that the Plan applies the five-year rule
under Code § 401(a)(9)(B)(ii), the five-year period shall be determined without
regard to 2009. A Participant or designated beneficiary who would receive a
required minimum distribution if 2009 were treated as a distribution calendar
year may request a distribution from the Plan, and any distribution so requested
will be treated as an eligible rollover distribution under Section 10.7 to the
extent permitted by applicable law.




ARTICLE XII. TOP HEAVY PLANS


12.1    Effective Date    . This article shall apply for purposes of determining
whether the Plan is a top-heavy plan under Code § 416(g) and whether the Plan
satisfies the minimum benefits requirements under Code § 416(c) for Plan Years
beginning after December 31, 2001.

54
NORDSTROM 401(k) PLAN & PROFIT SHARING
2014 RESTATEMENT
081500.0005/6047438.1



--------------------------------------------------------------------------------





12.2    Effect of Top Heavy Plan Status. In the event that the Plan is
determined to be a “top heavy plan” as defined in 12.3, the Plan shall comply
with the provisions of Section 12.4, in addition to meeting the requirements set
forth elsewhere in this Plan.


12.3    Determination of Top Heavy Status. The determination of top heavy status
will be made with regard to the following defined terms:


12.3-1    Determination Date. The last day of the preceding Plan Year, or, in
the case of the first Plan Year, the last day of that Plan Year.


12.3-2    Key Employee. An Employee (including a deceased Employee or a
beneficiary of such Employee) who at any time during the Plan Year which
includes the Determination Date is any of the following (a), (b), or (c):


(a)    Officer. An officer of the Employer (as that term is defined within the
meaning of the regulations under Code § 416) whose annual compensation is
greater than the dollar amount in effect under Code § 416(i)(1)(A)(i) as
adjusted by the Secretary of the Treasury. For the Plan Year beginning January
1, 2014, this amount is $170,000. No more than fifty (50) Employees shall be
treated as officers.


(b)    Five Percent (5%) Owner. A “five percent (5%) owner” of the Employer.
“Five percent (5%) owner” means any person who owns (or is considered as owning
within the meaning of Code § 318) more than five percent (5%) of the outstanding
stock of the Employer or stock possessing more than five percent (5%) of the
total combined voting power of all stock of the Employer.


(c)    One Percent (1%) Owner. A “one percent (1%) owner” of the Employer having
annual compensation from the Employer of more than $150,000. “One percent (1%)
owner” means any person who owns (or is considered as owning within the meaning
of Code § 318) more than one percent (1%) of the outstanding stock of the
Employer or stock possessing more than one percent (1%) of the total combined
voting power of all stock of the Employer. In determining whether an individual
has annual compensation of more than $150,000, annual compensation from each
employer required to be aggregated under Code §§ 414(b), (c) and (m) shall be
taken into account.


(d)    Determining Ownership.


(1)    Employer. In determining percentage ownership hereunder, employers that
would otherwise be aggregated under Code §§ 414(b), (c) and (m) shall be treated
as separate employers.
(2)    Attribution of Ownership. In the case of a corporation, for purposes of
applying the ownership attribution rules of Code § 318 in determining Key
Employee status, subparagraph (C) of Code § 318(a)(2) shall be applied by
substituting “five percent (5%)” for

55
NORDSTROM 401(k) PLAN & PROFIT SHARING
2014 RESTATEMENT
081500.0005/6047438.1



--------------------------------------------------------------------------------



“fifty percent (50%).” If an entity is not a corporation, ownership attribution
rules shall be applied in accordance with regulations promulgated by the
Secretary of the Treasury based upon the principles of § 318(a), as herein
revised.


(e)    Annual Compensation. For purposes of this Article XII, the term annual
compensation means compensation as defined in Code § 415(c)(3), but including
amounts contributed by Employer pursuant to a salary reduction agreement which
are excludable from Employee’s gross income under Code §§ 125, 132(f),
402(a)(8), 402(h) or 403(b).


12.3-3    Non-Key Employee. Any Employee who does not meet the definition of a
Key Employee pursuant to 12.3-2 above, is a Non-Key Employee.


12.3-4    Top Heavy Plan. This Plan will be a top heavy plan if, with respect to
the applicable Plan Year, as of the determination date for that year the Plan
has a top heavy percentage that exceeds sixty percent (60%).


(a)    Percentage. “Top heavy percentage” shall be that percentage which equals
a fraction,


(1)    The numerator of which is the sum of the present value of accrued
benefits of all Key Employees as of the determination date, contributions for
all Key Employees which are due but unpaid as of the determination date, and
distributions made to Key Employees during the one year period ending on the
determination date, and


(2)    The denominator of which is the sum of the present value of accrued
benefits for all Employees as of the determination date, total contributions for
all Participants due but unpaid as of the determination date, and total
distributions made to Participants during the one year period ending on the
determination date.


(3)    However, in the case of a distribution made for a reason other than
severance from employment, death or disability, the above provisions shall be
applied by substituting “five year period” for “one year period.”


(b)    Related Rules. For purposes of calculating the top heavy percentage under
12.3-4(a):


(1)    Accrued Benefit. The present value of a Participant’s accrued benefit
shall include: (A) in the case of a defined contribution plan, that
Participant’s account balance (including Catch-up Contributions Accounts); (B)
in the case of a defined benefit plan, the present value of the accrued benefits
of such individual determined as of the most recent valuation date which is
within the twelve (12) month period ending on the determination date; (C) the
accrued benefit attributable to nondeductible employee contributions; and (D)
the accrued benefit of a participant other than a Key employee shall be
determined under (i) the method, if any, that uniformly applies for accrual
purposes under all defined benefit plans maintained by the

56
NORDSTROM 401(k) PLAN & PROFIT SHARING
2014 RESTATEMENT
081500.0005/6047438.1



--------------------------------------------------------------------------------



employer, or (ii) if there is not such method, as if such benefit accrued not
more rapidly than the slowest accrual rate permitted under the fractional rule
of Code § 411(b)(1)(C).


(2)    Distribution. In considering distributions within the one year period (or
five year period, as appropriate) ending on the determination date: (A) all
distributions from this Plan and distributions from terminated plans which would
have been required to be aggregated had they not been terminated, must be
considered; and (B) no benefit attributable to deductible contributions, or to
amounts rolled over or transferred to this Plan from the Plan of another
employer after December 31, 1983, shall be considered in determining a
Participant’s accrued benefit.


(3)    Exclusions. The following exclusions shall apply: (A) contributions,
accrued benefits, and distributions on behalf of a Non-Key Employee who was
formerly a Key Employee shall be disregarded in determining the top heavy
percentage; and (B) if a Participant or former Participant has not performed
services for any Employer maintaining the Plan at any time during the one year
period ending on the determination date, the accrued benefit for such
Participant shall not be taken into account in determining top heavy plan
status.


(c)    Aggregation With Other Plans. If the Employer or an entity affiliated
with the Employer pursuant to Code §§ 414(b), (c) or (m) maintains other
qualified plans (including simplified employee pension plans), a plan is a top
heavy plan only to the extent that the combined top heavy percentage for the
plan and all aggregated plans exceeds sixty percent (60%). For the purpose of
making this determination:


(1)    Mandatory Aggregation. All qualified plans of the Employer or an entity
affiliated with the Employer pursuant to Code §§ 414(b), (c) or (m) which
include one or more Key Employees as Participants, and all qualified plans which
must be considered in order for a plan including Key Employee Participants to
meet the requirements of Code §§ 401(a)(4) or 410, must be aggregated.


(2)    Permitted Aggregation. Additional qualified plans of the Employer or an
entity affiliated with the Employer pursuant to Code §§ 414(b), (c) or (m), if
such plans, when aggregated with this Plan, satisfy the requirements of Code §§
401(a)(4) and 410, may be aggregated.


(3)    Determination Date. Where multiple plans with differing determination
dates are to be aggregated for the determination of top heavy status, the top
heavy percentage shall be calculated by reference to determination dates for all
plans falling within the same calendar year.


12.4    Minimum Employer Contributions to Top Heavy Plans.

57
NORDSTROM 401(k) PLAN & PROFIT SHARING
2014 RESTATEMENT
081500.0005/6047438.1



--------------------------------------------------------------------------------



12.4-1    Minimum Contribution.


(a)    General Rule. Except as provided in 12.4-1(c) below, for each Plan Year
that this Plan is determined to be a top heavy plan, a Participant who is a
Non-Key Employee shall have allocated to his or her account (in either this Plan
or another defined contribution plan maintained by an Employer) a contribution
equal to the product of that Participant’s Compensation, as defined in 2.6, and
the minimum top heavy contribution rate. The minimum top heavy allocation, if
any, required shall not be forfeited under §§ 411(a)(3)(B) or 411(a)(3)(D).


(b)    Minimum Top Heavy Contribution Rate. Subject to 12.4-1(c) below, the
minimum top heavy contribution rate for a Participant who is a Non-Key Employee
shall equal the lesser of three percent (3%) of such Non-Key Employee’s
compensation or the highest contribution rate (excluding Catch-up Contributions
for the Plan Year containing the determination date) made to the account of a
Key Employee, provided that the contribution rate shall not be less than three
percent (3%) if this Plan is required to be aggregated with a defined benefit
plan in order for that plan to meet the requirements of Code §§ 401(a) and
410(b). The term “contribution rate” shall mean the percentage derived by
dividing a numerator, which is the sum of Employer contributions (including
amounts deferred at the Employee’s election to a Plan described in Code § 401(k)
but excluding contributions to Social Security) and forfeitures allocated to a
Participant’s account, by a denominator equal to the Participant’s Compensation.
For the purposes of this 12.4, the term “Participant who is a Non-Key Employee”
shall include all Non-Key Employees who have become Participants but who have
failed to complete one thousand (1,000) Hours of Service during the Plan Year
and those Non-Key Employees who would be eligible to participate in the Plan
except that their compensation does not exceed a specified minimum level or they
have failed to make a mandatory employee contribution or an elective
contribution to a plan described in Code § 401(k). Employer Matching
Contributions to this Plan shall count toward the minimum top heavy contribution
rate (and any reduction to the contribution rate that results will not be taken
into account in determining whether the Plan impermissibly conditions benefits
on the making of elective deferrals under Code § 401(k)(4)(A)).


(c)    Exceptions for Defined Benefit Plan. Notwithstanding 12.4-1(a) and (b):


(1)    If a defined benefit pension plan providing benefits for one or more Key
Employees is maintained by the Employer, and if such defined benefit pension
plan depends upon this Plan to satisfy the nondiscrimination rules of Code §
401(a)(4) or the coverage rules of Code § 410 (or if another plan benefiting the
Key Employee so depends on such defined benefit plan) the guaranteed minimum top
heavy contribution for a Non-Key Employee shall be three percent (3%) of his or
her compensation regardless of the contribution rate for the Key Employees.


(2)    If in addition to this Plan the Employer maintains a qualified defined
benefit pension plan which Provides a minimum benefit to Non-Key Employee
Participants pursuant to Code § 416(c)(1), no minimum top heavy employer
contribution need be made for such Participants under this Plan.

58
NORDSTROM 401(k) PLAN & PROFIT SHARING
2014 RESTATEMENT
081500.0005/6047438.1



--------------------------------------------------------------------------------





12.4-2    Minimum Top Heavy Contributions and/or Benefits in Multiple Plans. In
the event that a Non-Key Employee participates in both this Plan and a defined
benefit plan, it shall not be necessary to provide such Non-Key Employee with
both a minimum top heavy contribution under this Plan (and other defined
contribution plans) and a minimum benefit under the defined benefit plan. The
minimum top heavy contribution and minimum benefit requirements with respect to
all such Plans shall be deemed satisfied if such Non-Key Employee is provided
with the minimum benefit under the defined benefit plan.


12.4-3    Make-Up Contribution. If the contribution rate for the Plan Year with
respect to a Non-Key Employee is less than the minimum top heavy contribution
required, the Employer will increase its contribution for such Employee to the
extent necessary to cause the Employee’s contribution rate for the Plan Year to
equal the required minimum top heavy contribution. The Employer will cause this
make-up contribution to be made from Employer’s net profits.


12.4-4 Vesting Schedule. For each Plan Year in which this Plan is determined to
be top heavy, Employer contributions to the Plan on behalf of Non-Key Employees
shall vest under the following schedule if it is more favorable to the Non-Key
Employees than the schedule set forth in Article VIII:


Years of Service
Vested Percentage
1 or less
0
2
20
3
40
4
60
5
80
6 or more
100





ARTICLE XIII. PARTIES RESPONSIBLE FOR IMPLEMENTING THE PLAN




13.1    Plan Sponsor. The Company is the Plan sponsor for purposes of ERISA and
designates in 13.1‑1 to 13.1‑6 below how Plan powers and duties shall be
performed.


13.1-1    Company Powers and Duties. The Company shall have the powers and
duties set forth in the following (a)-(e):


(a)    Plan and Trust Documents. To make all Plan and Trust documents needed or
desired to establish and operate the Plan and the separate Trust Fund, subject
to the direction of the Board, or the Executive Vice President Human Resources
and Diversity Affairs, as applicable.



59
NORDSTROM 401(k) PLAN & PROFIT SHARING
2014 RESTATEMENT
081500.0005/6047438.1



--------------------------------------------------------------------------------



(b)    Plan Administration. To perform all duties as Plan Administrator under
13.1‑4, Article III and elsewhere provided in the Plan and Trust documents.


(c)    Service Providers. To make and monitor the performance of all agreements
with any third party administrative service provider for the Plan and Trust
acting as accountant, actuary, asset custodian, attorney, auditor, contract
administrator, recordkeeper or in any other administrative capacity.


(d)    Plan Changes. To recommend to the Board or Executive Vice President Human
Resources and Diversity Affairs any changes in Plan or Trust terms which the
Company deems appropriate.


(e)    Other. To take any action deemed necessary or desirable to cause the Plan
and Trust to be operated according to the Plan and Trust documents and
applicable law.


13.1-2    Board Powers and Duties. Subject to the liability limitation in (f)
below, the Board of Directors of the Company (“Board”) has the exclusive powers
set forth in the following (a)-(e):


(a)    Plan and Trust Terms. To establish, amend or terminate the Plan and the
related Trust Agreement, subject only to 13.1‑3 and Article XV.


(b)    Funding Policy. To determine that an appropriate funding policy,
consistent with the objectives of the Plan, the Trust Agreement and the
requirements of ERISA, is adopted and implemented.


(c)    Contributions. To determine the amount and manner of payment of all
Company contributions to the Trust.


(d)    Indemnification. To determine the scope of any indemnification by the
Company to any person or entity acting as a fiduciary or otherwise under the
Plan or Trust, provide appropriate insurance and bonding coverage of any
Employee of the Company acting in such capacity, and determine whether the
Company shall furnish such insurance or bonding coverage to any other person or
entity, all to the extent permitted by law.


(e)    Committees. To establish any Committee(s) of the Board deemed appropriate
for Plan or Trust purposes.


(f)    Liability Limitation. The Board has no administrative or investment
authority or functions, and no member of the Board shall be a Plan fiduciary
because of such Board membership.


13.1-3    Executive Vice President Human Resources and Diversity Affairs Powers
and Duties. Until such time as the Board shall modify, revoke or rescind such
authority, all Employer or Plan sponsor functions and responsibilities vested in
the Company shall be exercised

60
NORDSTROM 401(k) PLAN & PROFIT SHARING
2014 RESTATEMENT
081500.0005/6047438.1



--------------------------------------------------------------------------------



pursuant to authorization by the Executive Vice President Human Resources and
Diversity Affairs of the Company. Without specific Board approval, the Executive
Vice President Human Resources and Diversity Affairs has the powers and duties
set forth in the following (a)-(d):


(a)    Technical Amendments. To amend the Plan and Trust Agreement to make
technical, administrative, editorial and legal compliance changes recommended by
Corporate Employee Benefits to comply with applicable law or to simplify or
clarify the Plan.


(b)    Substantive Amendments. To take all actions necessary to implement (after
approval by the Chairman or the Board) any amendments relating to Plan and Trust
benefit or governance provisions.


(c)    Plan Administration. To delegate or terminate the power and authority of
any person(s) or entity(ies) responsible for performance and administration of
the Plan.


(d)    Committees. To establish, maintain or terminate the existence, membership
and powers of any Committee for any Plan purpose, except any Committee
established by the Board.


13.1-4    Administrator Powers and Duties. The Plan shall be administered by the
Company, herein called the “Administrator.” The Company shall be the
“administrator” for purposes of ERISA § 3(16) and the named fiduciary for
purposes of Plan administration. The Administrator shall have all powers
necessary to carry out the provisions of the Plan, including those set forth in
Article III, but excluding those relating to the custody, management and control
of Trust assets and those allocated or delegated to others.


13.1-5    Retirement Committee. Subject to the liability limitation under (g),
the Retirement Committee established by the Board shall have the powers and
duties set forth in the following (a)-(f):


(a)    Asset Fiduciaries. To make sure that Plan assets are held, safeguarded,
invested and distributed by persons or entities that agree to act as the
designated ‘fiduciary’ within the meaning of § 3(21) and other fiduciary
provisions of ERISA for purposes of the applicable custodial, trusteeship,
investment management or other Plan asset functions.


(b)    Investment Funds. To designate investment funds for the investment of
Participants’ accounts (the “Funds”), as determined appropriate by the
Retirement Committee in consultation with qualified advisors, provided that the
Funds shall at all times include the Nordstrom Common Stock Fund. The Nordstrom
Common Stock Fund shall be invested primarily in the Company’s common stock. The
Nordstrom Common Stock Fund may also be invested in such cash or cash equivalent
investments and other types of investments, as the Retirement Committee
determines is appropriate to provide liquidity for cash benefit payments and
transfers, the payments of administrative expenses, and other expected cash
requirements. The Retirement Committee in its discretion may increase or
decrease the number of Funds, and may direct the Trustee to add or terminate
specific Funds or modify existing Funds, other than the Nordstrom

61
NORDSTROM 401(k) PLAN & PROFIT SHARING
2014 RESTATEMENT
081500.0005/6047438.1



--------------------------------------------------------------------------------



Common Stock Fund. Different Funds may be made available to different groups of
Participants, determined on an Employer-by-Employer basis, in the discretion of
the Retirement Committee.


(c)    Investment Policy. To establish the investment policy and guidelines for
investment of Plan assets.


(d)    Monitor Plan Asset Fiduciaries. To establish the policies and procedures
for periodic reporting by and review of performance by asset fiduciaries, and to
implement any changes which such Committee, in its discretion, deems appropriate
regarding such policies, procedures or fiduciaries.


(e)    Monitor Plan Administration. To establish the policies and procedures for
periodic reporting by and review of performance by the Administrator and service
providers involved in Plan administration, and to implement any changes which
such Committee, in its discretion, deems appropriate regarding Plan
administration.


(f)    Claims Review. To review and decide, as a committee or by its authorized
subcommittee, all appeals of denied claims under Article XVI.


(g)    Liability Limitation. The Retirement Committee has no administrative or
asset responsibility or control beyond the limited oversight functions set forth
above, and, subject only to applicable law, no member of such committee shall be
liable for errors, omissions or breaches by any fiduciary or service provider
having the actual power and authority to act.
13.1-6    Investment Committee. Until such time as the Retirement Committee
shall modify, revoke or rescind such authority, an Investment Committee shall be
established with the following authority to act for the Retirement Committee
with respect to the performance of the Plan’s investment vehicles and managers:


(a)    Performance Review. To review, monitor and evaluate, at reasonable
intervals, the performance of the Trustee(s), the investment managers,
investment vehicles and any other appointed or delegated fiduciaries or other
service providers to ensure that their performance has been in compliance with
the terms of the Plan and Trust documents, the investment policy and applicable
law, and satisfies the needs of the Plan, and to report all findings and
recommendations to the Retirement Committee.


(b)    Investment Service Providers. Subject to approval by or procedures of the
Retirement Committee, to make or terminate the power and authority of any
person(s) or entity(ies) responsible to hold, control, manage or invest assets
of the Trust, including (but not limited to) any Trustee, custodian, investment
manager, investment performance monitor or other provider of services involving
Trust assets.
13.2    Plan Fiduciaries. The following 13.2‑1 to 13.2‑6 apply to any individual
or entity who is a “fiduciary” under ERISA § 3 (21) with respect to Plan or
Trust administration or assets:



62
NORDSTROM 401(k) PLAN & PROFIT SHARING
2014 RESTATEMENT
081500.0005/6047438.1



--------------------------------------------------------------------------------



13.2-1    Authorization. Authority to act as a fiduciary shall be conferred as
provided under 13.1 and accepted in writing by the designated fiduciary. Such
authorization shall continue until the earliest of (a), (b) or (c), as follows:


(a)    if the fiduciary is unable to act, or


(b)    the fiduciary is terminated pursuant to authority under this Plan, or


(c)    upon the effective date of resignation by the fiduciary, which can be no
earlier than the 30th day after written notice of resignation.


13.2-2    Qualifications of Fiduciary. Any individual, even if an officer,
director, Employee or shareholder of the Company, and any corporation,
partnership or other entity may serve as a fiduciary hereunder. All fiduciary
responsibility may be vested in any single individual, group of individuals,
corporation, partnership or other entity, or in any combination thereof, with
liability being joint and several; or fiduciary responsibility may be divided
among two (2) or more of the foregoing, with such duties and responsibilities as
are provided in the authorizing designation and liability being limited solely
to breach of the duties so imposed or conduct violating ERISA § 405(a).


13.2-3    Other Fiduciaries. The Company shall be the named fiduciary for any
other rights or duties imposed by ERISA upon a “named fiduciary” which are not
otherwise placed.


13.2-4    Performance of Company Duties and Responsibilities. The Company shall
carry out its duties and responsibilities under the Plan through its directors,
officers and Employees, acting on behalf of and in the name of Company in such
respective capacities and not as individual fiduciaries.


13.2-5    Scope of Responsibility. No fiduciary or other person or entity
responsible for any functions involving administration of the Plan or management
of Trust assets shall be obligated to perform any duty or responsibility which
has been allocated or delegated to another fiduciary pursuant to the Plan, the
Trust Agreement or the procedures established therein.


13.2-6    Multiple Fiduciary Capacities. Nothing herein shall prohibit any
person or entity, or group of persons or entities, from serving in more than one
(1) fiduciary capacity with respect to the Plan.


13.3    Plan Committees. Unless otherwise provided in the specific authorization
of the Committee, any Committee established under the Plan, having either
overall or specifically limited responsibility of a ministerial or discretionary
nature, as determined from time to time, shall be established and operated as
provided below in 13.3‑1 to 13.3‑6:


13.3-1    Procedure for Establishing Committee. The party having authority to
establish the Committee shall designate by written instrument the members of the
Committee and

63
NORDSTROM 401(k) PLAN & PROFIT SHARING
2014 RESTATEMENT
081500.0005/6047438.1



--------------------------------------------------------------------------------



the nature of the responsibilities the Committee is to carry out under the Plan;
provided, however, that if the responsibilities of the Committee are fiduciary
in nature, any such members shall consent in writing to serve in such capacity.


13.3-2    Committee Composition. The Committee shall be composed of three (3) or
more members. Membership in the Committee is limited to individuals who are
officers, directors, former directors or Employees of the Company.


13.3-3    Committee Governance. The Committee shall appoint from its members a
chair and a secretary. The Committee may take any authorized action by a
majority vote, and any writing signed by a majority of such members shall have
the same effect and may be relied upon to the same extent as if signed by all
members.


13.3-4    Procedures. To the extent consistent with the provisions of this Plan,
the Committee shall have the power to adopt such rules of procedure and
regulation as may be necessary for the proper execution of its duties.


13.3-5    Vacancies. Any member of a Committee may resign on thirty (30) days’
advance written notice. Any member of a Committee may be removed from the
Committee by the Board with or without cause. Removal of a Committee member does
not require notice to be effective. Any Committee member who is an Employee but
is not also an officer, director, or former director of the Company shall
automatically cease to be a Committee member effective upon the date such
individual ceases to be an Employee of the Company. All Committee vacancies
shall be filled as soon as reasonably practicable. Until a new appointment is
made, the remaining members of the Committee shall have authority to act
although less than a quorum.


13.3-6    Committee Compensation. No member of any Committee shall receive any
compensation for services as such, except that the Company may pay a reasonable
fee to any member who is not a Participant under the Plan, not to exceed the
amount paid to a Director to attend a Board meeting, for such person’s
attendance at any meeting of the Committee. Each member of the Committee shall
be reimbursed by the Company for reasonable travel and other expenses actually
incurred in attending meetings of the Committee and for any other proper purpose
in connection with duties as such member. No bond or other security shall be
required of any member of the Committee in such capacity, except to the extent
required by law.


13.4    Limitation of Individual Liability. Subject to ERISA §§ 404 and 405, any
individual acting in the administration of the Plan or as a Committee member
shall be protected from personal liability as provided below in 13.4‑1 to
13.4‑3:


13.4-1    Plan Benefits and Expenses. Such individual shall not be liable
personally, either individually or jointly, for any debts, obligations,
undertakings or benefit payments contracted or authorized in such capacity, but
such debts, obligations, undertakings and benefit payments shall be paid solely
and exclusively out of assets held in the Trust Fund.



64
NORDSTROM 401(k) PLAN & PROFIT SHARING
2014 RESTATEMENT
081500.0005/6047438.1



--------------------------------------------------------------------------------



13.4-2    Investment. Such individual shall not be obligated to invest or
otherwise manage or control any portion of the assets held in the Trust Fund,
such obligation having been delegated to third party fiduciaries pursuant to
13.1.


13.4-3    Other Responsible Party. Such individual shall not be responsible for
any duty or function allocated or delegated to another person or entity pursuant
to procedures hereunder, except to the extent that such individual is
responsible for the selection and supervision of such other person or entity.




ARTICLE XIV. SPENDTHRIFT PROVISIONS


14.1    Prohibition Against Assignment. The provisions of this Plan are intended
as personal protection for the Participants. A Participant may not assign,
anticipate or transfer any assets held for his or her benefit, including amounts
credited to his or her account. The benefits under this Plan are not subject to
seizure by legal process or in any way subject to the claims of the
Participant’s creditors, including, without limitation, any liability for
contracts, debts, torts, alimony or support of any relative. The Plan’s benefits
or the Trust assets may not be considered an asset of a Participant in the event
of his or her divorce, insolvency or bankruptcy. However, this Section 14.1
shall not apply to preclude the offset of a Participant’s benefits if the
Participant engages in misconduct with respect to the Plan as described in Code
§ 401(a)(13)(C).


14.2    Effect of Assignment. Any attempt by a Participant to assign,
anticipate, or transfer any assets held for his or her benefit under the terms
of this Plan shall be null and void.


14.3    QDRO Exception. Notwithstanding 14.1 and 14.2, nothing in this
Article XIV shall prohibit the distribution of plan assets to a Participant’s
spouse or former spouse pursuant to a “qualified domestic relations order”
(“QDRO”) as that term is defined in Code § 414(p), including any domestic
relations order entered into before January 1, 1985, which Administrator
determines to treat as a QDRO. The Administrator shall establish reasonable
nondiscriminatory rules for determining the qualification and procedures for
handling domestic relations orders, which rules shall be in writing, shall
provide for prompt notification of prospective alternate payee under the order
of the procedures for designating a representative to receive copies of any
notifications.




ARTICLE XV. AMENDMENT AND TERMINATION OF PLAN




15.1    Future of the Plan. The Company expects to continue the Plan
indefinitely. Future conditions, however, cannot be foreseen, and the Company
reserves the right to amend or terminate the Plan at any time.


15.2    Company Right to Amend the Plan. The Company reserves the right, from
time to time, to modify, alter or amend this Plan, as well as the Trust herein
provided for, by action of the person or entity having power to amend under
13.1, subject to the following 15.2‑1 to 15.2‑2:

65
NORDSTROM 401(k) PLAN & PROFIT SHARING
2014 RESTATEMENT
081500.0005/6047438.1



--------------------------------------------------------------------------------





15.2-1    Retroactive Effect. Any amendment may have retroactive effect to
comply with legal requirements, Plan design, original intent or actual
administrative practice, subject only to restrictions under 15.2‑2.


15.2-2    Restrictions. No amendment shall be made in violation of the following
(a)-(d):


(a)    Exclusive Benefit. No amendment shall make it possible, at any time prior
to the satisfaction of all liabilities with respect to Employees and their
beneficiaries under the Trust, for any part of the corpus or income of the Trust
to be used for, or diverted to, purposes other than for the exclusive benefit of
the participating Employees of the Company or their beneficiaries.


(b)    No Cut Back of Accrued Benefit. No amendment (including a change in the
actuarial basis for determining optional or early retirement benefits) shall
decrease a Participant’s benefit to the date of the amendment, except to the
extent permitted under Code § 412(c)(8). A Plan amendment which results in (i)
or (ii) with respect to benefits attributable to service before the amendment
shall be treated as reducing accrued benefits: (i) eliminating or reducing an
early retirement benefit or a retirement‑type subsidy, or (ii) eliminating an
optional form of benefit. In the case of a retirement‑type subsidy, the
preceding sentence shall apply only with respect to a Participant who satisfies
(either before or after the amendment) the pre-amendment conditions for the
subsidy. In general, a retirement‑type subsidy is a subsidy that continues after
retirement, but does not include a qualified disability benefit, a medical
benefit, a Social Security supplement, a death benefit (including life
insurance), or a plant shutdown benefit (that does not continue after retirement
age).


(c)    No Cut Back of Vested Benefit. No amendment shall decrease a
Participant’s vested interest determined without regard to such amendment as of
the later of the date such amendment is adopted, or becomes effective.


(d)    Director. No amendment shall permit any director who has not been an
Employee to derive any benefits under the Plan.


15.3    Company Right To Terminate the Plan.


15.3-1    Termination Event. The Company may terminate this Plan at any time,
and the Plan shall in any case be considered to have terminated if the Company
shall completely discontinue contributions under the Plan or if the Company
shall go out of existence, unless prior to such event the Plan shall be adopted
and continued by a successor.


(a)    Suspension of Contributions. The Company reserves the right to suspend
contributions to this Plan at any time. A suspension is a temporary cessation of
contributions and does not constitute or require a termination of the Plan. Such
temporary discontinuance shall not constitute a formal termination of the Plan
and shall not preclude later contributions.



66
NORDSTROM 401(k) PLAN & PROFIT SHARING
2014 RESTATEMENT
081500.0005/6047438.1



--------------------------------------------------------------------------------



(b)    Sale of Business. This Plan shall also terminate upon the dissolution,
merger, or sale of all or substantially all of the assets of the Company, unless
the successor to the business of the Company agrees to continue this Plan and
Trust Fund by executing an appropriate supplemental agreement. If such an
agreement is made the successor shall succeed to all the rights, duties and
powers of Nordstrom, Inc. under this Plan and the employment of any Employee who
is retained in the employ of such successor shall not be deemed to have been
terminated or severed for any purpose hereunder.


(c)    Merger or Consolidation. In the case of any merger or consolidation with,
or transfer of assets or liabilities to, any other plan, each Participant of
this Plan shall receive a benefit which is equal to the benefit he/she would
have been entitled to receive immediately before the merger or consolidation as
if the Plan had then terminated. Moreover, prior to any transfer pursuant to
this 15.3-1(c), the administrator of the transferee plan shall provide adequate
assurances and representations to the Administrator that those portions of
Participant accounts that are subject to the limitations of 9.8 as of the date
of transfer shall subsequently remain subject to such limitations under the
transferee plan. However, this provision shall not be construed to be a
termination or discontinuance of the Plan or to be a guaranty of a specified
level of benefit from the Plan.


(d)    Effect of Dissolution, Bankruptcy, General Assignment. The Plan shall be
deemed terminated if the Company is dissolved or adjudicated bankrupt, or makes
a general assignment its assets (but not Trust assets) for the benefit of
creditors, unless a party having proper authority elects to continue the Plan.


15.3-2    Termination Benefits and Expenses. In the event of such Plan
termination, the rights of each retired Participant and Participant to the
benefits accrued or credited to the date of such termination, to the extent then
funded, shall become one hundred percent (100%) vested on such termination and
shall thenceforth be nonforfeitable, and the assets in the Trust shall be used,
so far as they will extend, and subject to the conditions and limitations herein
contained:


(a)    Expenses. To pay all expenses and liabilities (absolute or contingent) of
the Trust Fund;


(b)    Benefits. To pay, provide or distribute, pursuant to Article X, all
remaining Trust Fund assets to the Participants in the proportions determined by
their respective accounts.


(c)    Source of Payments. To provide for benefit distribution by payment from
the Trust Fund or nontransferable annuities purchased from an insurance company,
with the right to commute any benefit amount on an actuarial basis, all as
determined by the Retirement Committee in the exercise of its discretion.


(d)    Reversion to Company. To pay to the Company any residual assets not
allocated under Article XV, to the extent permitted by law.



67
NORDSTROM 401(k) PLAN & PROFIT SHARING
2014 RESTATEMENT
081500.0005/6047438.1



--------------------------------------------------------------------------------



15.4    Partial Termination. In the event of a partial termination of this Plan,
15.3 shall be considered as applying, at such time, only to those Participants
with respect to whom the Plan has been terminated. All other Participants shall
be unaffected by such termination to the fullest extent allowable by then
current law and regulations.


15.5    Procedure for Plan Amendment or Termination. The amendment and
termination powers reserved in 13.1 and Article XV shall be executed as follows:


15.5-1    Board Resolution or Chairman Action. Except as provided in 15.5‑2, the
Company may amend or terminate the Plan by execution of the amendment by the
Company Chairman, or pursuant to authorization in a resolution adopted by the
Board of Directors (or its Executive Committee) and delivered to the
Administrator, Retirement Committee and Trustee.


15.5-2    Executive Vice President Human Resources and Diversity Affairs Action.
The Executive Vice President Human Resources and Diversity Affairs of the
Company may amend the Plan to make such changes as are authorized under 13.1‑3
by designating such changes in writing to the Administrator, Retirement
Committee and Trustee.


15.5-3    Proof of Amendment. Any officer of the Company, other than the
individual who has the power to create or execute the amendment or termination
document, may certify that such document has been adopted by proper authority.




ARTICLE XVI. CLAIMS AND REVIEW PROCEDURE


16.1    Claims for Benefits and Inquiries    . Any Participant or beneficiary
may file with the Administrator a written claim for benefits or inquiry
concerning the Plan, or concerning present or future rights to benefits under
the Plan. Applications for benefits must be made on the forms prescribed by the
Administrator, signed by the Participant or beneficiary, as applicable, and
submitted to the Administrator’s benefit claims office.


16.2    Denial of Claims    . In the event any claim for benefits is denied, in
whole or in part, the Administrator shall notify the applicant of such denial in
writing and shall advise the applicant of the right to a review thereof.


16.2-1    Content of Notice. Such notice shall be written in a manner calculated
to be understood by the applicant and set forth the following:


(a)    The specific reason for denial.


(b)    Specific reference to the Plan provisions upon which the denial is based.


            

68
NORDSTROM 401(k) PLAN & PROFIT SHARING
2014 RESTATEMENT
081500.0005/6047438.1



--------------------------------------------------------------------------------



(c)    A description of any additional information which is necessary to perfect
the claim and why this information is necessary.


(d)    An explanation of the review procedure described in 16.3 below.


16.2-2    Timing of Notice. Such written notice shall be given to the applicant
within ninety (90) days after the Administrator receives the application, unless
special circumstances require an extension of time of up to an additional ninety
(90) days for processing the application. If such an extension is required,
written notice of the extension shall be furnished to the applicant prior to the
termination of the initial ninety (90) day period. This notice of extension
shall indicate the special circumstances requiring the extension of time and the
date by which the Administrator expects to render its decision on the
application for benefits. If written notice of denial of the application for
benefits is not furnished within the time specified in this paragraph 16.2‑2,
the application shall be deemed denied.


16.3    Review of Denied Claims. Any applicant whose claim for benefits is
denied (or deemed denied) in whole or in part, or such applicant’s authorized
representative, may appeal from such denial by submitting to the Retirement
Committee a written request for a review of the application within sixty (60)
days after receipt of denial of the notice (or, in the case of a deemed denial,
sixty (60) days after the application is deemed denied). The Retirement
Committee shall give the applicant or such representative an opportunity to
review pertinent documents (other than legally privileged documents) in
preparing the request for review. The request for review shall be in writing and
shall be addressed as follows:


Retirement Committee for the
Nordstrom 401(k) Plan & Profit Sharing
c/o Employee Benefits – Retirement
1700 Seventh Avenue, Suite 1000
Seattle, WA 98101


The request for a review shall set forth all grounds on which it is based, all
facts and documents in support of the request and any other matters which the
applicant deems pertinent. The Retirement Committee may require the applicant to
submit such additional facts, documents or other material as it may deem
necessary or appropriate in making its decision on review.


16.4    Decision on Review. After receiving the application for review, the
Retirement Committee, or an authorized review subcommittee thereof (“Review
Committee”) shall review and decide the final disposition of the claim. Such
decision of the Review Committee shall be binding on all parties.


16.4-1    Timing of Review. The decision should be reached within sixty (60)
days after receipt of the application for review, although special circumstances
may delay the review decision up to one hundred twenty (120) days. If such an
extension is required, written notice of the extension shall be furnished to the
applicant prior to the end of the initial sixty (60) day period.



69
NORDSTROM 401(k) PLAN & PROFIT SHARING
2014 RESTATEMENT
081500.0005/6047438.1



--------------------------------------------------------------------------------



16.4-2    Notice of Decision. If the Review Committee confirms the denial of the
application for benefits in whole or in part, such notice shall set forth, in a
manner calculated to be understood by the applicant, the specific reasons for
such denial and specific references to the Plan provisions on which the decision
is based. If the Review Committee determines that the application for benefits
should not have been denied in whole or in part, the Review Committee shall
direct the Administrator to take appropriate remedial action as soon as
reasonably practicable. If written notice of the Review Committee’s decision is
not given to the applicant within the time period prescribed in 16.4‑1, the
application will be deemed denied on review.


16.5    Rules and Procedures on Review. The Review Committee shall establish
such rules and procedures, consistent with the Plan and with ERISA, as it may
deem necessary or appropriate in carrying out its responsibilities in reviewing
a denied claim. The Review Committee may require an applicant who wishes to
submit additional information in connection with an appeal to do so at the
applicant’s own expense, and may convene a hearing if it determines that
sufficient cause is shown. To the extent that a claim requires a determination
of whether a Participant suffers from a Disability as defined in section 2.7,
the Plan shall adhere to the procedures for administering disability claims
under the Nordstrom, Inc. Welfare Benefit Plan, which procedures are
incorporated by this reference.


16.6    Exhaustion of Remedies. No legal action for benefits under the Plan
shall be brought unless and until the applicant has (i) submitted a written
claim for benefits in accordance with 16.1; (ii) been notified by the
Administrator that the application is denied (or the application is deemed
denied) as provided in 16.2; (iii) filed a written request for a review of the
application in accordance with 16.3; and (iv) been notified in writing that the
Review Committee has affirmed the denial of the application (or the application
is deemed denied) on review as provided in 16.4.


16.7    Time for Initiating Legal Action. Any legal action related to a claim
for Plan benefits must be initiated within two (2) years after the Review
Committee has issued its final decision on review.




ARTICLE XVII. MISCELLANEOUS PROVISIONS


17.1    No Right of Continued Employment. The establishment of this Plan, the
creation of any fund or account, or the payment of any benefits shall not create
in any Employee, Participant or other party a right to continuing employment or
create any claim against the Plan or Trust Fund for any payment except as set
forth in this Plan.


17.2    Discretion. Whenever, under the provisions of this Plan, discretion is
granted to the Employer or Administrator which affects the benefits, rights and
privileges of Participants, such discretion shall be exercised uniformly so that
all Participants similarly situated shall be similarly treated.


17.3    Separability. If any provision of this Agreement is declared invalid or
unenforceable, the remaining provisions shall be effective.

70
NORDSTROM 401(k) PLAN & PROFIT SHARING
2014 RESTATEMENT
081500.0005/6047438.1



--------------------------------------------------------------------------------





17.4    Participant and Others Bound by Plan. Each Participant, by executing the
beneficiary designation, agrees for himself or herself and his or her heirs,
beneficiaries, successors, and assigns to be bound by all of the provisions of
this Plan.


17.5    Applicable Law. This Plan is to be construed according to the laws of
the State of Washington, to the extent not preempted by federal law.


17.6    Text Controls. The paragraph numbers and headings herein are solely for
convenience. In the event of conflict between them and the text, provisions of
the text control.


17.7    Effective Date. This amendment and restatement of the Nordstrom 401(k)
Plan & Profit Sharing is effective January 1, 2014, as provided in 1.2.


17.8    Expenses. All reasonable expenses incurred in operating and
administering the Plan, including expenses of the Company, the Committee, and
the Trust, may be paid from the Trust Fund or, at the election of the Company,
may be paid by the Company, provided, however, that the Trust may reimburse the
Company for such expenses only to the extent such amounts constitute “direct
expenses” in accordance with U.S. Department of Labor Regulation
§ 2550.408c-2(b)(3). This provision shall be deemed to be a part of any contract
to provide for expenses of Plan administration, whether or not the signatory to
such contract is, as a matter of convenience, the Company.


17.9    Plan Document is Controlling    . All rights and benefits of
Participants and beneficiaries are controlled and determined by the provisions
of this Plan document. To this end:


17.9-1    Authorized Summaries. The only authorized summaries of the Plan are
the publications listed in (a)-(c) below as approved from time to time by the
Administrative Office. No other writing is authorized. No such authorized
summary overrides or modifies the Plan document.


(a)    The summary plan description;


(b)    Any Decision Guide for exercise of Participant investment choices;


(c)    Any descriptive information programmed on a voice response unit or other
telephonic, computer or electronic communication network.


17.9-2    Authorized Representatives. The only individuals authorized to explain
or interpret the Plan are the Committee members and the Plan administrative
personnel who are charged with such responsibility. No other individual or
entity has authority to explain or interpret the Plan. No authorized individual
has authority to override or modify what is provided in the Plan document.



71
NORDSTROM 401(k) PLAN & PROFIT SHARING
2014 RESTATEMENT
081500.0005/6047438.1



--------------------------------------------------------------------------------



17.9-3    Resolution of Conflicts. In the event of any conflict between this
Plan and (1) any authorized summary of the Plan, or (2) other written, oral or
electronic statement, or (3) any assumption, inference or reliance by any
Participant or beneficiary, this Plan document shall be dispositive.


17.10    Rules of Construction    . In construing this Plan, the masculine and
neuter genders include the feminine and each other and the singular includes the
plural.




ARTICLE XVIII. LOANS TO PARTICIPANTS


18.1    Loans to Participants.


18.1-1    Participant’s Right to Borrow. Participants and Beneficiaries who are
parties in interest under section 3(14) of ERISA shall have the right to borrow
from their Elective Deferral Contribution accounts, Employer Matching
Contributions accounts, and Employer Profit Sharing Contributions accounts on a
reasonably equivalent basis and subject to prior approval by the Administrator.
Designated Roth contributions are not eligible for loans. Application for a loan
must be submitted to the Administrator on such form(s) and in such manner as the
Administrator may require. Approval shall be granted or denied as specified in
18.1-2 on the terms specified in 18.1-3. For purposes of this 18.1, but only to
the extent required by Department of Labor Regulation § 2520.408b-1, the term
“Participant” shall include any Employee, former Employee, beneficiary or
alternate payee under a qualified domestic relations order, as defined in Code §
414(p), who has an interest in the Plan that is not contingent. A beneficiary
shall not be eligible for a loan unless all events needed to make such
beneficiary’s rights unconditional have occurred.


18.1-2    Limits on Borrowed Amount. The Administrator shall grant any loan
which meets each of the requirements of paragraphs (a), (b) and (c) below:


(a)    Maximum Loan. The amount of the loan, when added to the outstanding
balance of all other loans to the Participant from the Plan or any other
qualified plan of the Company or any related Company shall not exceed the lesser
of:


(1)    $50,000, reduced by the excess, if any, of a Participant’s highest
outstanding balance of all loans from the Plan or any other qualified plan
maintained by the Company or any related Company during the preceding twelve
(12) months over the outstanding balance of such loans on the loan date, or


(2)    Fifty percent (50%) of the value of the vested balance of the
Participant’s accounts as of the Valuation Date preceding the date upon which
the loan is made.


(b)    Minimum Loan. The loan shall be for at least $1,000; and


(c)    Outstanding Loan Limitations. No more than two (2) loans may be
outstanding to a Participant at any time. Notwithstanding the foregoing, no more
than one (1) loan

72
NORDSTROM 401(k) PLAN & PROFIT SHARING
2014 RESTATEMENT
081500.0005/6047438.1



--------------------------------------------------------------------------------



used to purchase the principal residence of a Participant may be outstanding to
a Participant at any time.


18.1-3    Repayment and Collateral. Each loan granted shall, by its terms,
satisfy each of the following additional requirements:


(a)    Term. Each loan, by its terms, must be repaid within sixty (60) months
(except that if the Administrator is satisfied that the loan proceeds are being
used to purchase the principal residence of a Participant, the Administrator
may, in its discretion, establish a term of up to two hundred and forty (240)
months for repayment).


(b)    Interest. Each loan shall bear a reasonable rate of interest, which rate
shall be established by the Administrator from time to time and shall provide
the Plan with a return commensurate with the interest rates charged by persons
in the business of lending money for loans which would be made under similar
circumstances and shall in no event be less than one percent (1%) over the prime
rate published in the Wall Street Journal as of the last business day of the
month preceding the date on which the loan is funded.


(c)    Repayment Amount. Each loan must require substantially level amortization
over the term of the loan, with payments not less frequently than semi-monthly
(twice each calendar month).


(d)    Collateral. Each loan must be adequately secured, with the security to
consist of the balance of the Participant’s accounts.


(e)    Means of Payment. Automatic payroll deductions shall be required as
additional security and the loan shall become immediately due and payable if the
Participant ceases the payroll deduction. Notwithstanding the foregoing, to
avoid default, an active Participant who has insufficient payroll from which to
deduct the loan payment must make timely loan payments by means of remitting a
personal check equal to the amount of the loan payment not deducted by payroll
deduction. Other than for Participants on qualified military service (the loan
payment suspension rules for which are provided under 5.7), a Participant who is
on an approved leave of absence may suspend loan repayments during the leave of
absence, but the suspension period shall not be longer than 12 months. Upon
return from the leave of absence, the Participant may make a single sum make-up
payment equal to the amount of the suspended payments during the leave, or may
increase the periodic loan payment so that the loan term is not extended beyond
the term established when the loan was originated. A Participant who severs
employment with an outstanding loan balance may elect to continue monthly loan
repayments. However, the loan will be deemed in default if a loan repayment is
not received for a period of 90 days after severance of employment.


(f)    Value Only in Borrower’s Account. To the extent a Participant’s loan is
secured by the Participant’s account, the investment gain or loss attributable
to the loan shall not be included in the calculation or allocation of the
increase or decrease in fair market value of the

73
NORDSTROM 401(k) PLAN & PROFIT SHARING
2014 RESTATEMENT
081500.0005/6047438.1



--------------------------------------------------------------------------------



general assets of the Plan pursuant to 6.2. Instead, the entire gain or loss
(including any gain or loss attributable to interest payments or default) shall
be allocated to the accounts of the Participant.


18.1-4    Payments Credited to Account. All loan payments shall be transmitted
by the Company to the Trustee as soon as practicable but not later than the end
of the month during which such amounts were received or withheld. Each loan may
be prepaid in full at any time. Any prepayment shall be paid directly to the
Trustee in accordance with procedures adopted by the Administrator.


18.1-5    Promissory Note. Each loan shall be evidenced by a promissory note
executed by the Participant and payable in full to the Trustee, not later than
the earliest of (a) a fixed maturity date meeting the requirements of 18.1-3(a)
above, (b) the Participant’s death, or (c) the termination of the Plan. Such
promissory note shall evidence such terms as are required by this section.


18.1-6    Administrator Powers. The Administrator shall have the power to modify
the above rules or establish any additional rules with respect to loans extended
pursuant to this section. Such additional rules shall include establishment of a
reasonable loan fee to reimburse the Plan for the administrative costs of making
such loans and establishment of rules for default. The rules may be included in
a separate document or documents and shall be considered a part of this Plan;
provided, each rule and each loan shall be made only in accordance with the
regulations and rulings of the Internal Revenue Service and Department of Labor
and other applicable state or federal law. The Administrator shall act in its
sole discretion to ascertain whether the requirements of such regulations and
rulings and this section have been met. The Administrator may delegate any of
its powers under this Article in accordance with the provisions of Article III.


IN WITNESS WHEREOF pursuant to Section 13.1-3, this 2014 Restatement has been
executed on behalf of the Company by its Executive Vice President Human
Resources and Diversity Affairs pursuant to authorization of the Company’s Board
of Directors this ________ day of _____________________, 2014.




 
NORDSTROM, INC.






By:________________________________
Executive Vice President
Human Resources and Diversity Affairs




74
NORDSTROM 401(k) PLAN & PROFIT SHARING
2014 RESTATEMENT
081500.0005/6047438.1

